Exhibit 10.1

 

3,850,000 Shares

 

Power Medical Interventions, Inc.

 

Common Stock

 

UNDERWRITING AGREEMENT

 

October 25, 2007

 

JEFFERIES & COMPANY, INC.

LAZARD CAPITAL MARKETS LLC

WILLIAM BLAIR & COMPANY L.L.C.

 

 

As Representatives of the several Underwriters

 

 

c/o JEFFERIES & COMPANY, INC.

 

 

  520 Madison Avenue

 

 

  New York, New York 10022

 

 

 

c/o LAZARD CAPITAL MARKETS LLC

 

 

  30 Rockefeller Plaza

 

 

  New York, New York 10020

 

 

 

c/o WILLIAM BLAIR & COMPANY L.L.C.

 

 

  222 West Adams Street

 

 

  Chicago, Illinois 60606

 

 

 

Ladies and Gentlemen:

 

Introductory. Power Medical Interventions, Inc., a Delaware corporation (the
“Company”), proposes to issue and sell to the several underwriters named in
Schedule A (the “Underwriters”) an aggregate of 3,850,000 shares of its common
stock, par value $.001 per share (the “Shares”). The 3,850,000 Shares to be sold
by the Company are called the “Firm Shares.”  In addition, the Company has
granted to the Underwriters an option to purchase up to an additional 577,500
Shares as provided in Section 2. The additional 577,500 Shares to be sold by the
Company pursuant to such option are collectively called the “Optional Shares.” 
The Firm Shares and, if and to the extent such option is exercised, the Optional
Shares are collectively called the “Offered Shares.”  Jefferies & Company, Inc.
(“Jefferies”) and Lazard Capital Markets LLC (“LCM”) have agreed to act as
representatives of the several Underwriters (in such capacity, the
“Representatives”) in connection with the offering and sale of the Offered
Shares.

 

--------------------------------------------------------------------------------


 

The Company has prepared and filed with the Securities and Exchange Commission
(the “Commission”) a registration statement on Form S-1 (File No. 333-142926),
which contains a form of prospectus to be used in connection with the public
offering and sale of the Offered Shares. Such registration statement, as
amended, including the financial statements, exhibits and schedules thereto, in
the form in which it was declared effective by the Commission under the
Securities Act of 1933, as amended, and the rules and regulations promulgated
thereunder (collectively, the “Securities Act”), including any information
deemed to be a part thereof at the time of effectiveness pursuant to Rule 430A
under the Securities Act, is called the “Registration Statement.”  Any
registration statement filed by the Company pursuant to Rule 462(b) under the
Securities Act is called the “Rule 462(b) Registration Statement,” and from and
after the date and time of filing of the Rule 462(b) Registration Statement the
term “Registration Statement” shall include the Rule 462(b) Registration
Statement. The preliminary prospectus dated October 5, 2007 filed with the
Commission is called the “Preliminary Prospectus,” and the Preliminary
Prospectus, together with the final prospectus, in the form first used by the
Underwriters to confirm sales of the Offered Shares or in the form first made
available to the Underwriters by the Company to meet requests of purchasers
pursuant to Rule 173 under the Securities Act, are called the “Prospectus.”  As
used herein, “Applicable Time” is 10:00 pm (New York time) on October 25, 2007.
As used herein, “free writing prospectus” has the meaning set forth in Rule 405
under the Securities Act, and “Time of Sale Prospectus” means the preliminary
prospectus, as amended or supplemented immediately prior to the Applicable Time,
together with the free writing prospectuses, if any, identified in Schedule B
hereto, and each “road show” (as defined in Rule 433 under the Securities Act),
if any, related to the offering of the Shares contemplated hereby that is a
“written communication” (as defined in Rule 405 under the Securities Act) (each
such road show, a “Road Show”). As used herein, the terms “Registration
Statement,” “Rule 462(b) Registration Statement”, “Preliminary Prospectus”, 
“Time of Sale Prospectus” and “Prospectus” shall include the documents, if any,
incorporated by reference therein. All references in this Agreement to (i) the
Registration Statement, the 462(b) Registration Statement, any Preliminary
Prospectus, or the Prospectus, or any amendments or supplements to any of the
foregoing, shall include any copy thereof filed with the Commission pursuant to
its Electronic Data Gathering, Analysis and Retrieval System (“EDGAR”) and
(ii) the Prospectus shall be deemed to include the “electronic Prospectus”
provided for use in connection with the offering of the Offered Shares as
contemplated by Section 3(o) of this Agreement.

 

In the event that the Company has only one subsidiary, then all references
herein to “subsidiaries” of the Company shall be deemed to refer to such single
subsidiary, mutatis mutandis.

 

The Company hereby confirms its agreements with the Underwriters as follows:

 

Section 1.              Representations and Warranties.

 

The Company hereby represents, warrants and covenants to each Underwriter, as of
the date of this Agreement, as of the First Closing Date (as hereinafter
defined) and as of each Option Closing Date (as hereafter defined), if any, and
covenants with each Underwriter, as follows:

 

2

--------------------------------------------------------------------------------


 

(a)           Compliance with Registration Requirements. The Registration
Statement and any Rule 462(b) Registration Statement have been declared
effective by the Commission under the Securities Act. The Company has complied
to the Commission’s satisfaction with all requests of the Commission for
additional or supplemental information. No stop order suspending the
effectiveness of the Registration Statement or any Rule 462(b) Registration
Statement is in effect and no proceedings for such purpose have been instituted
or are pending or, to the best knowledge of the Company, are contemplated or
threatened by the Commission.

 

Each preliminary prospectus when filed complied, and the Prospectus when filed
will comply in all material respects with the Securities Act and, if filed by
electronic transmission pursuant to EDGAR (except as may be permitted by
Regulation S-T under the Securities Act), was, or when filed will be, identical
in substance to the copy thereof delivered to the Underwriters for use in
connection with the offer and sale of the Offered Shares. Each of the
Registration Statement, any Rule 462(b) Registration Statement and any
post-effective amendment thereto, at the time it became effective and at all
subsequent times, complied and will comply in all material respects with the
Securities Act and did not and will not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading. As of the Applicable
Time, the Time of Sale Prospectus did not, and at the time of each sale of the
Offered Shares and at the First Closing Date (as defined in Section 2), the Time
of Sale Prospectus, as then amended or supplemented by the Company, if
applicable, will not, contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading. The Prospectus as
of its date did not, and as subsequently amended or supplemented, will not as of
the date of such amendment or supplement, contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. The representations and warranties set forth in the three
immediately preceding sentences do not apply to statements in or omissions from
the Registration Statement, any Rule 462(b) Registration Statement, or any
post-effective amendment thereto, or the Prospectus or the Time of Sale
Prospectus, or any amendments or supplements thereto, made in reliance upon and
in conformity with information relating to any Underwriter furnished to the
Company in writing by the Representatives expressly for use therein, it being
understood and agreed that the only such information furnished by the
Representatives to the Company consists of the Underwriters’ Information (as
defined in Section 9(b) below). There are no contracts or other documents
required to be described in the Time of Sale Prospectus or the Prospectus or to
be filed as exhibits to the Registration Statement which have not been described
or filed as required.

 

The Company is not an “ineligible issuer” in connection with the offering of the
Offered Shares pursuant to Rules 164, 405 and 433 under the Securities Act. Any
free writing prospectus that the Company is required to file pursuant to Rule
433(d) under the Securities Act has been, or will be, filed with the Commission
in accordance with the requirements of the Securities Act. Each free writing
prospectus that the Company has filed, or is required to file, pursuant to Rule
433(d) under the Securities Act or that was

 

3

--------------------------------------------------------------------------------


 

prepared by or behalf of or used or referred to by the Company (each an “Issuer
Free Writing Prospectus”) complies or will comply in all material respects with
the requirements of Rule 433 under the Securities Act including timely filing
with the Commission or retention where required and legending, and each such
Issuer Free Writing Prospectus, as of its issue date and at all subsequent times
through the completion of the public offer and sale of the Offered Shares did
not, does not and will not include any information that conflicted, conflicts
with or will conflict with the information contained in the Registration
Statement, the Prospectus or any preliminary prospectus, including any document
incorporated by reference therein. The Company makes no representation or
warranty with respect to any statement in or omission from any Issuer Free
Writing Prospectus that was made in reliance upon and in conformity with written
information furnished by the Underwriters through the Representatives expressly
for use therein. Except for the free writing prospectuses, if any, identified in
Schedule B hereto, and electronic road shows, if any, furnished to you before
first use, the Company has not prepared, used or referred to, and will not,
without your prior consent, prepare, use or refer to, any free writing
prospectus.

 

(b)           Offering Materials Furnished to Underwriters. The Company has
delivered to the Representatives two complete copies of the Registration
Statement, each amendment thereto and any Rule 462(b) Registration Statement and
of each consent and certificate of experts filed as a part thereof, and
conformed copies of the Registration Statement, each amendment thereto and any
Rule 462(b) Registration Statement (without exhibits) and preliminary
prospectuses, the Time of Sale Prospectus, the Prospectus, as amended or
supplemented, and any Issuer Free Writing Prospectus, in such quantities and at
such places as the Representatives have reasonably requested for each of the
Underwriters.

 

(c)           Distribution of Offering Material By the Company. The Company has
not distributed and will not distribute, prior to the later of (i) the
expiration or termination of the option granted to the several Underwriters in
Section 2, (ii) the completion of the Underwriters’ distribution of the Offered
Shares and (iii) the expiration of 25 days after the date of the Prospectus, any
offering material in connection with the offering and sale of the Offered Shares
other than a preliminary prospectus, the Time of Sale Prospectus, the
Prospectus, any Issuer Free Writing Prospectus reviewed and consented to by the
Representatives, or the Registration Statement. Each Issuer Free Writing
Prospectus, as of its issue date and at all subsequent times through the
completion of the public offer and sale of the Offered Shares or until any
earlier date that the Company notified or notifies the Representatives, did not,
does not and will not include any information that conflicted, conflicts or will
conflict with the information contained in the Registration Statement,
Preliminary Prospectus, Time of Sale Prospectus or the Prospectus, including any
document incorporated by reference therein that has not been superseded or
modified, or included or would include an untrue statement of a material fact or
omitted or would omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. The foregoing sentence
does not apply to statements in or omissions from any free writing prospectus
made in reliance upon, and in conformity with, written information furnished to
the Company through the Representatives by or on

 

4

--------------------------------------------------------------------------------


 

behalf of any Underwriter specifically for inclusion therein, which information
the parties hereto agree is limited to the Underwriters’ Information (as defined
below).

 

(d)           The Underwriting Agreement. This Agreement has been duly
authorized, executed and delivered by, the Company and, assuming the due
authorization, execution and delivery thereof by the Representatives on behalf
of the Underwriters, is a valid and binding agreement of, the Company,
enforceable in accordance with its terms, except as rights to indemnification
hereunder may be limited by applicable law and except as the enforcement hereof
may be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws relating to or affecting the rights and remedies of creditors or by
general equitable principles.

 

(e)           Authorization of the Offered Shares. The Offered Shares have been
duly authorized for issuance and sale pursuant to this Agreement and, when
issued and delivered by the Company pursuant to this Agreement against payment
of the consideration set forth herein, will be validly issued, fully paid and
nonassessable, and the issuance and sale of the Offered Shares is not subject to
any preemptive rights, rights of first refusal or other similar rights to
subscribe for or purchase the Offered Shares.

 

(f)            No Applicable Registration or Other Similar Rights. There are no
persons with registration or other similar rights to have any equity or debt
securities registered for sale under the Registration Statement or included in
the offering contemplated by this Agreement, except for such rights as have been
duly waived.

 

(g)           No Material Adverse Change. Except as otherwise disclosed in the
Time of Sale Prospectus, subsequent to the respective dates as of which
information is given in the Time of Sale Prospectus:  (i)  there has been no
material adverse change, or any development that could reasonably be expected to
result in a material adverse change, in the condition, financial or otherwise,
or in the earnings, business, operations or prospects, whether or not arising
from transactions in the ordinary course of business, of the Company and its
subsidiaries, considered as one entity (any such change is called a “Material
Adverse Change”); (ii) neither the Company nor any of its subsidiaries have
incurred any material liability or obligation, indirect, direct or contingent,
not in the ordinary course of business nor entered into any transaction or
agreement not in the ordinary course of business that is material to the Company
and its subsidiaries considered as one entity; and (iii) there has been no
dividend or distribution of any kind declared, paid or made by the Company or,
except for dividends paid to the Company or other subsidiaries, by any of its
subsidiaries on any class of capital stock or any repurchase or redemption by
the Company or any of its subsidiaries of any class of capital stock.

 

(h)           Independent Accountants. Ernst & Young LLP, who have expressed
their opinion with respect to the financial statements (which term as used in
this Agreement includes the related notes thereto) and supporting schedules, if
any, filed with the Commission as a part of the Registration Statement and
included in the Preliminary Prospectus, the Prospectus and Time of Sale
Prospectus (each, an “Applicable Prospectus” and collectively, the “Applicable
Prospectuses”), are, to the best

 

5

--------------------------------------------------------------------------------


 

knowledge of the Company, (i) independent public or certified public accountants
as required by the Securities Act and the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), (ii) in compliance with the applicable
requirements relating to the qualification of accountants under Rule 2-01 of
Regulation S-X and (iii) a registered public accounting firm as defined by the
Public Company Accounting Oversight Board (the “PCAOB”) whose registration has
not been suspended or revoked and who has not requested such registration to be
withdrawn.

 

(i)            Preparation of the Financial Statements. The financial statements
filed with the Commission as a part of the Registration Statement and included
in the Preliminary Prospectus, the Time of Sale Prospectus and the Prospectus
present fairly in all material respects the consolidated financial position of
the Company and its subsidiaries as of and at the dates indicated and the
results of their operations and cash flows for the periods specified. The
supporting schedules included in the Registration Statement, if any, present
fairly the information required to be stated therein. Such financial statements
and supporting schedules, if any, have been prepared in conformity with
generally accepted accounting principles in the United States applied on a
consistent basis throughout the periods involved, except as may be expressly
stated in the related notes thereto. No other financial statements or supporting
schedules are required to be included in the Registration Statement or any
Applicable Prospectus. The financial data set forth in each Applicable
Prospectus under the captions “Prospectus Summary—Summary Selected Financial
Data,” “Selected Financial Data” and “Capitalization” fairly present the
information set forth therein on a basis consistent with that of the audited
financial statements contained in the Registration Statement and each Applicable
Prospectus. To the best knowledge of the Company, no person who has been
suspended or barred from being associated with a registered public accounting
firm, or who has failed to comply with any sanction pursuant to Rule 5300
promulgated by the PCAOB, has participated in or otherwise aided the preparation
of, or audited, the financial statements, supporting schedules, if any, or other
financial data filed with the Commission as a part of the Registration Statement
and included in any Applicable Prospectus.

 

(j)            Company’s Accounting System. The Company and each of its
subsidiaries make and keep accurate books and records and maintain a system of
internal accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorization; (ii)  transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. Except as described in each Applicable Prospectus, there has not
been and is no material weakness in the Company’s internal control over
financial reporting (whether or not remediated) and since December 31, 2006,
there has been no change in the Company’s internal control over financial
reporting that has materially affected, or is reasonably likely to materially
affect, the Company’s internal control over financial reporting.

 

6

--------------------------------------------------------------------------------


 

(k)           Incorporation and Good Standing of the Company and its
Subsidiaries. Each of the Company and its subsidiaries has been duly
incorporated or organized, as the case may be, and is validly existing as a
corporation in good standing under the laws of the jurisdiction of its
incorporation or organization and has the corporate power and authority to own,
lease and operate its properties and to conduct its business as described in
each Applicable Prospectus and, in the case of the Company, to enter into and
perform its obligations under this Agreement. Each of the Company and each
subsidiary is duly qualified as a foreign corporation in each other jurisdiction
in which such qualification is required, whether by reason of the ownership or
leasing of property or the conduct of business, except where the failure to be
so qualified would not reasonably be expected to result in a Material Adverse
Change. All of the issued and outstanding capital stock or other equity or
ownership interests of each subsidiary have been duly authorized and validly
issued, are fully paid and nonassessable and are owned by the Company, directly
or through subsidiaries, free and clear of any security interest, mortgage,
pledge, lien, encumbrance or adverse claim. The Company does not own or control,
directly or indirectly, any corporation, association or other entity other than
the subsidiaries listed in Exhibit 21 to the Registration Statement.

 

(l)            Capitalization and Other Capital Stock Matters. The authorized,
issued and outstanding capital stock of the Company is as set forth in each
Applicable Prospectus under the caption “Capitalization” (other than for
subsequent issuances, if any, pursuant to employee benefit plans described in
the Time of Sale Prospectus or upon the exercise of outstanding options or
warrants described in each Applicable Prospectus). The Shares (including the
Offered Shares) conform in all material respects to the description thereof
contained in the Time of Sale Prospectus. All of the issued and outstanding
Shares have been duly authorized and validly issued, are fully paid and
nonassessable and have been issued in compliance with federal and state
securities laws. None of the outstanding Shares was issued in violation of any
preemptive rights, rights of first refusal or other similar rights to subscribe
for or purchase securities of the Company. There are no authorized or
outstanding options, warrants, preemptive rights, rights of first refusal or
other rights to purchase, or equity or debt securities convertible into or
exchangeable or exercisable for, any capital stock of the Company or any of its
subsidiaries other than those accurately described in each Applicable
Prospectus. The description of the Company’s stock option, stock bonus and other
stock plans or arrangements, and the options or other rights granted thereunder,
set forth in each Applicable Prospectus accurately and fairly presents the
information required to be shown with respect to such plans, arrangements,
options and rights.

 

(m)          Stock Exchange Listing. The Offered Shares have been approved for
listing on the Nasdaq Global Market, subject only to official notice of
issuance.

 

(n)           Non-Contravention of Existing Instruments; No Further
Authorizations or Approvals Required. Neither the Company nor any of its
subsidiaries is in violation of its charter or by-laws or other organizational
document (the “Charter Documents”). Neither the Company nor any subsidiary is in
violation or default (or, with the giving of notice or lapse of time, would be
in violation or default) (“Default”) under any indenture, mortgage, loan or
credit agreement, note, contract, franchise, lease or other instrument to

 

7

--------------------------------------------------------------------------------


 

which the Company or any of its subsidiaries is a party or by which it or any of
them may be bound (including, without limitation, any credit agreement,
indenture, pledge agreement, security agreement or other instrument or agreement
evidencing, guaranteeing, securing or relating to indebtedness of the Company or
any of its subsidiaries ), or to which any of the property or assets of the
Company or any of its subsidiaries is subject (each, an “Existing Instrument”),
except for such Defaults as would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Change. The Company’s
execution, delivery and performance of this Agreement, consummation of the
transactions contemplated hereby and by each Applicable Prospectus and the
issuance and sale of the Offered Securities (i) have been duly authorized by all
necessary corporate action and will not result in any violation of the
provisions of the Charter Documents of the Company or any subsidiary, as
applicable, (ii) will not conflict with or constitute a breach of, or Default or
a Debt Repayment Triggering Event (as defined below) under, or result in the
creation or imposition of any lien, charge or encumbrance upon any property or
assets of the Company or any of its subsidiaries pursuant to, or require the
consent of any other party to, any Existing Instrument and (iii) will not result
in any violation of any law, administrative regulation or administrative or
court decree applicable to the Company or any subsidiary. No consent, approval,
authorization or other order of, or registration or filing with, any court or
other governmental or regulatory authority or agency, is required for the
Company’s execution, delivery and performance of this Agreement and consummation
of the transactions contemplated hereby and by each Applicable Prospectus,
except such as have been obtained or made by the Company and are in full force
and effect under the Securities Act, applicable state securities or blue sky
laws and from the NASD. As used herein, a “Debt Repayment Triggering Event”
means any event or condition which gives, or with the giving of notice or lapse
of time would give, the holder of any note, debenture or other evidence of
indebtedness (or any person acting on such holder’s behalf) the right to require
the repurchase, redemption or repayment of all or a portion of such indebtedness
by the Company or any of its subsidiaries.

 

(o)           Regulatory Compliance and No Material Actions or Proceedings.
Except as set forth in the Time of Sale Prospectus, the Company has complied in
all material respects with, is not in material violation of, and has not
received any written notices of violation with respect to, any foreign, federal,
state or local statute, law or regulation, including without limitation all
statutes, rules, or regulations applicable to the ownership, testing,
development, manufacture, packaging, processing, use, distribution, marketing,
labeling, promotion, sale, offer for sale, storage, import, export or disposal
of any product manufactured or distributed by the Company (“Applicable Laws”),
or any license, certificate, approval, clearance, authorization, permit,
supplement or amendment required by any Applicable Laws (“Authorizations”).
Except as set forth in Time of Sale Prospectus, the Company possesses all
required Authorizations and such Authorizations are in full force and effect.
Except as set forth in Time of Sale Prospectus, the Company is, and its products
are, in compliance in all material respects with all Authorizations and
Applicable Laws, including, but not limited to, all laws, statutes, rules,
regulations, or orders administered, issued or enforced by the Federal Food and
Drug Administration (the “FDA”) or any other federal or foreign governmental
authority having authority over the Company or any of its products
(“Governmental Authority”). Except as set forth in

 

8

--------------------------------------------------------------------------------


 

the Time of Sale Prospectus, the Company has not received from the FDA or any
other Governmental Authority any notice of adverse findings, regulatory letters,
notices of violations, Warning Letters, criminal proceeding notices under
Section 305 of the Federal Food, Drug, and Cosmetic Act (, or other similar
communication from the FDA or other Governmental Authority alleging or asserting
noncompliance with Applicable Laws or any Authorizations, and there have been no
seizures conducted or threatened by the FDA or other Governmental Authority, and
no recalls, market withdrawals, field notifications, notifications of
misbranding or adulteration, safety alerts or similar actions relating to the
safety or efficacy of the Company’s products conducted, requested or threatened
by the FDA or other Governmental Authority. Except as set forth in the Time of
Sale Prospectus, the Company has not, either voluntarily or involuntarily,
initiated, conducted, or issued or caused to be initiated, conducted or issued,
any recall, market withdrawal, safety alert, “dear doctor” letter, or other
similar notice or action relating to the alleged lack of safety or efficacy of
any of the Company’s products or any alleged product defect or violation, and
the Company has no knowledge that the FDA or other Governmental Authority has
initiated, conducted or intends to initiate any such notice or action. Except as
set forth in the Time of Sale Prospectus, the Company has not received notice of
any claim, action, suit, proceeding, hearing, enforcement, investigation,
arbitration or other similar action from the FDA or other Governmental Authority
alleging that any product operation or activity is in violation of any
Applicable Laws or Authorizations and has no knowledge that the FDA or any other
such Governmental Authority intends to assert or commence any such claim,
litigation, arbitration, action, suit, investigation or proceeding. Except as
set forth in the Time of Sale Prospectus, each regulatory submission for the
Company’s products has been filed, cleared and maintained in compliance with all
Applicable Laws and Authorizations, including without limitation applicable
federal statutes, rules, regulations or orders administered or promulgated by
the FDA or other Governmental Authority, and all laboratory and clinical
studies, and tests currently being conducted and that support clearance of its
products are or have been conducted in material compliance with all Applicable
Laws and Authorizations. Except as set forth in Time of Sale Prospectus, no
filing or submission to the FDA or any other Governmental Authority, contains
any material omission or false information, and the Company has not received any
notices or correspondence from any Governmental Authority (including, but not
limited to, the FDA) requiring suspension of any studies, tests, or clinical
trials conducted or currently being conducted by or on behalf of the Company.
Except as set forth in the Time of Sale Prospectus, the Company is not aware of
any facts which are reasonably likely to cause (i) the nonapproval or
non-clearance, withdrawal, or recall of any products sold or intended to be sold
by the Company, (ii) a change in the marketing classification or labeling of any
such products, (iii) a termination or suspension of marketing clearance of any
such products, or clinical trials being conducted by or on behalf of the Company
or (iv) a suspension or revocation of any of the Company’s Authorizations. The
Company has not received notice (whether complete or pending) of any proceeding
seeking recall, suspension or seizure of any products sold or proposed to be
sold by the Company.

 

(p)           Labor Matters. (i) Neither the Company nor any of its subsidiaries
are party to or bound by any collective bargaining agreement with any labor
organization; (ii) there is no union representation question existing with
respect to the employees of the

 

9

--------------------------------------------------------------------------------


 

Company or any of its subsidiaries, and, to the knowledge of the Company after
due inquiry, no union organizing activities are taking place that, could,
individually or in the aggregate, reasonably be expected to have or result in a
Material Adverse Change; (iii) to the Company’s knowledge, no union organizing
or decertification efforts are underway or threatened against the Company or any
of its subsidiaries; (iv) no labor strike, work stoppage, slowdown, or other
material labor dispute is pending against the Company, or, to the knowledge of
the Company, threatened against the Company or any of its subsidiaries;
(v) there is no worker’s compensation liability, experience or matter that would
be reasonably expected to have or result in a Material Adverse Change; (vi) to
the knowledge of the Company, after due inquiry, there is no threatened or
pending liability against the Company or any of its subsidiaries pursuant to the
Worker Adjustment Retraining and Notification Act of 1988, as amended (“WARN”),
or any similar state or local law; (vii) there is no employment-related charge,
complaint, grievance, investigation, unfair labor practice claim, or inquiry of
any kind, pending against the Company or any of its subsidiaries that would
reasonably be expected to, individually or in the aggregate, have or result in a
Material Adverse Effect; (viii) to the knowledge of the Company, after due
inquiry, no employee or agent of the Company or any of its subsidiaries has
committed any act or omission giving rise to liability for any violation
identified in subsection (vi) and (vii) above, other than such acts or omissions
that would not, individually or in the aggregate, reasonably be expected to have
or result in a Material Adverse Change; and (ix) no term or condition of
employment exists through arbitration awards, settlement agreements, or side
agreement that is contrary to the express terms of any applicable collective
bargaining agreement.

 

(q)           Intellectual Property Rights. Except as disclosed in the Time of
Sale Prospectus, (i) the Company owns, possesses rights to use, or can acquire
on reasonable terms rights to use all Intellectual Property (as defined below)
used in or otherwise reasonably necessary for the conduct of the business of the
Company, as now conducted or proposed to be conducted, as described in the
Registration Statement, the Time of Sale Prospectus or the Prospectus
(collectively, the “Company Business”), (ii) to the knowledge of the Company,
the Company Business does not infringe, misappropriate or otherwise violate the
Intellectual Property rights of any third party, (iii) there is no pending or,
to the knowledge of the Company, threatened action, suit, proceeding or claim by
others alleging any such infringement, misappropriation or violation or
otherwise challenging the rights of the Company to use any Intellectual Property
owned by the Company or used in connection with the Company Business, (iv) the
Company has not received any written notice of such claim that has not been
resolved, (v) the Intellectual Property owned by the Company and, to the
knowledge of the Company, the Intellectual Property licensed to the Company have
not been adjudged invalid or unenforceable, in whole or in part, and there is no
pending or threatened action, suit, proceeding or claim by others challenging
the validity or scope of any such Intellectual Property, and the Company is
unaware of any facts which would be reasonably likely to form a basis for any
such claim, (vi) to the Company’s knowledge, no current or former employee of
the Company is in or has ever been in violation in any material respect of any
term of any employment contract, patent disclosure agreement, invention
assignment agreement, non-competition agreement, non-solicitation agreement,
nondisclosure agreement or any restrictive covenant to or with a former employer
where the basis of

 

10

--------------------------------------------------------------------------------


 

such violation relates to such employee’s employment with the Company, or
actions undertaken by the employee while employed with the Company. The term
“Intellectual Property” as used herein means all patents, patent applications,
trade and service marks, trade and service mark registrations, trade names,
copyrights, licenses, inventions, trade secrets, know-how and other intellectual
property.

 

(r)            The Company is in compliance in all material respects with all
applicable standards of the International Standards Organization, and all
related applicable laws, statutes, ordinances, rules or regulations, except such
noncompliance as would not, individually or in the aggregate, be expected to
result in a Material Adverse Change.

 

(s)           To the Company’s knowledge, there are no rulemaking or similar
proceedings before the FDA which are directed to the Company or any of the
products that the Company has developed, is developing or proposes to develop or
uses or proposes to use which, if resolved in a manner unfavorable to the
Company, would result in a Material Adverse Change.

 

(t)            Title to Properties. The Company and each of its subsidiaries has
good and marketable title to all of the real and personal property and other
assets reflected as owned in the financial statements referred to in
Section 1(i) above (or elsewhere in any Applicable Prospectus), in each case
free and clear of any security interests, mortgages, liens, encumbrances,
equities, adverse claims and other defects, except such as do not materially and
adversely affect the value of such property and do not materially interfere with
the use made or proposed to be made of such property by the Company or such
subsidiary. The real property, improvements, equipment and personal property
held under lease by the Company or any subsidiary are held under valid and
enforceable leases, with such exceptions as are not material and do not
materially interfere with the use made or proposed to be made of such real
property, improvements, equipment or personal property by the Company or such
subsidiary.

 

(u)           Tax Law Compliance. The Company and its subsidiaries have filed
all necessary federal, state and foreign income and franchise tax returns or
have properly requested extensions thereof and have paid all taxes required to
be paid by any of them and, if due and payable, any related or similar
assessment, fine or penalty levied against any of them except as may be being
contested in good faith and by appropriate proceedings. The Company has made
adequate charges, accruals and reserves in the applicable financial statements
referred to in Section 1(i) above in respect of all federal, state and foreign
income and franchise taxes for all periods as to which the tax liability of the
Company or any of its subsidiaries has not been finally determined.

 

(v)           Company Not an “Investment Company”. The Company has been advised
of the rules and requirements under the Investment Company Act of 1940, as
amended (the “Investment Company Act”). The Company is not, and will not be,
either after receipt of payment for the Offered Shares or after the application
of the proceeds therefrom as described under “Use of Proceeds” in each
Applicable Prospectus, an “investment company” within the meaning of Investment
Company Act and will

 

11

--------------------------------------------------------------------------------


 

conduct its business in a manner so that it will not become subject to the
Investment Company Act.

 

(w)          Insurance. Each of the Company and its subsidiaries are insured by
recognized, financially sound and reputable institutions with policies in such
amounts and with such deductibles and covering such risks as are reasonable and
customary for their businesses including, but not limited to, policies covering
real and personal property owned or leased by the Company and its subsidiaries
against theft, damage, destruction, acts of vandalism and earthquakes and
policies covering the Company and its subsidiaries for product liability claims.
The Company has no reason to believe that it or any subsidiary will not be able
(i) to renew its existing insurance coverage as and when such policies expire or
(ii) to obtain comparable coverage from similar institutions as may be necessary
or appropriate to conduct its business as now conducted and at a cost that would
not result in a Material Adverse Change. Neither of the Company nor any
subsidiary has been denied any insurance coverage which it has sought or for
which it has applied.

 

(x)            No Price Stabilization or Manipulation; Compliance with
Regulation M. The Company has not taken, directly or indirectly, any action
designed to or that might be reasonably expected to cause or result in
stabilization or manipulation of the price of the Shares or any other “reference
security” (as defined in Rule 100 of Regulation M under the Exchange Act
(“Regulation M”)) whether to facilitate the sale or resale of the Offered Shares
or otherwise, and has taken no action which would directly or indirectly violate
Regulation M. The Company acknowledges that the Underwriters may engage in
passive market making transactions in the Offered Shares on the Nasdaq Global
Market in accordance with Regulation M.

 

(y)           Related Party Transactions. There are no business relationships or
related-party transactions involving the Company or any of its subsidiaries or
any other person required to be described in each Applicable Prospectus which
have not been described as required.

 

(z)            NASD Matters. All of the information provided to the Underwriters
or to counsel for the Underwriters by the Company, its officers and directors
and to the best knowledge of the Company by the holders of any securities (debt
or equity) or options to acquire any securities of the Company in connection
with letters, filings or other supplemental information provided to NASD
Regulation Inc. pursuant to NASD Conduct Rule 2710 or 2720 is true, complete and
correct.

 

(aa)         Parties to Lock-Up Agreements. Each of the Company’s directors and
executive officers and each of the other persons and entities listed in
Exhibit B has executed and delivered to Jefferies and LCM a lock-up agreement in
substantially the form of Exhibit C hereto. Exhibit B hereto contains a true,
complete and correct list of all directors and officers of the Company. If any
additional persons shall become directors or executive officers of the Company
prior to the end of the Company Lock-up Period (as defined below), the Company
shall cause each such person, prior to or contemporaneously with their
appointment or election as a director or executive officer of

 

12

--------------------------------------------------------------------------------


 

the Company, to execute and deliver to Jefferies and LCM an agreement in the
form attached hereto as Exhibit C.

 

(bb)         Statistical and Market-Related Data. The statistical, demographic
and market-related data included in the Registration Statement and each
Applicable Prospectus are based on or derived from sources that the Company
believes to be reliable and accurate or represent the Company’s good faith
estimates that are made on the basis of data derived from sources that the
Company believes to be reliable.

 

(cc)         No Unlawful Contributions or Other Payments. Neither the Company
nor any of its subsidiaries nor, to the best of the Company’s knowledge, any
employee or agent of the Company or any subsidiary, has made any contribution or
other payment to any official of, or candidate for, any federal, state or
foreign office in violation of any law or of the character required to be
disclosed in the Registration Statement and each Applicable Prospectus.

 

(dd)         Disclosure Controls and Procedures; Deficiencies in or Changes to
Internal Control Over Financial Reporting. Except as set forth in the Time of
Sale Prospectus, the Company and its subsidiaries have established and maintain
disclosure controls and procedures (as defined in Exchange Act Rules 13a-15(e)
and 15d-15(e)), which (i) are designed to ensure that material information
relating to the Company, including its consolidated subsidiaries, is made known
to the Company’s principal executive officer and its principal financial officer
by others within those entities; (ii) transactions are recorded as necessary to
permit the preparation of financial statements in conformity with GAAP and to
maintain accountability for assets; (iii) have been evaluated by management of
the Company and its subsidiaries for effectiveness as of the end of the
Company’s most recent fiscal quarter; and (iv) are effective in all material
respects to perform the functions for which they were established. Except as set
forth in the Time of Sale Prospectus, the Company is not aware of (i) any
significant deficiencies or material weaknesses in the design or operation of
internal control over financial reporting (whether or not remediated) which are
reasonably likely to adversely affect the Company’s or any of its subsidiaries’
ability to record, process, summarize and report financial information or
(ii) any fraud, whether or not material, that involves management or other
employees who have a significant role in the Company’s or any of its
subsidiaries’ internal control over financial reporting. The Company is not
aware of any change in its internal control over financial reporting that has
occurred during its most recent fiscal quarter that has materially affected, or
is reasonably likely to materially affect, the Company’s or any of its
subsidiaries’ internal control over financial reporting.

 

(ee)         Compliance with Environmental Laws. Except as described in each
Applicable Prospectus and except as would not, singly or in the aggregate,
result in a Material Adverse Change, (i) neither the Company nor any of its
subsidiaries is in violation of any federal, state, local or foreign statute,
law, rule, regulation, ordinance, code, policy or rule of common law or any
judicial or administrative interpretation thereof, including any judicial or
administrative order, consent, decree or judgment, relating to pollution or
protection of human health, the environment (including, without limitation,
ambient air, surface water, groundwater, land surface or subsurface strata) or

 

13

--------------------------------------------------------------------------------


 

wildlife, including, without limitation, laws and regulations relating to the
release or threatened release of chemicals, pollutants, contaminants, wastes,
toxic substances, hazardous substances, petroleum or petroleum products
(collectively, “Hazardous Materials”) or to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
Hazardous Materials (collectively, “Environmental Laws”), except such as would
not reasonably be expected to result in a Material Adverse Change, (ii) the
Company and its subsidiaries have all material permits, authorizations and
approvals required under any applicable Environmental Laws and are each in
compliance with their requirements, and (iii) there are no pending or, to the
best knowledge of the Company, threatened administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, notices of noncompliance
or violation, investigation or proceedings relating to any Environmental Law
against the Company or any of its subsidiaries and (iv) there are no events or
circumstances known to the Company that might reasonably be expected to form the
basis of an order for clean-up or remediation, or an action, suit or proceeding
by any private party or governmental body or agency, against or affecting the
Company or any of its subsidiaries relating to Hazardous Materials or any
Environmental Laws.

 

(ff)           ERISA Compliance. The Company and its subsidiaries and any
“employee benefit plan” (as defined under the Employee Retirement Income
Security Act of 1974, as amended, and the regulations and published
interpretations thereunder (collectively, “ERISA”)) established or maintained by
the Company, its subsidiaries or their “ERISA Affiliates” (as defined below) are
in compliance in all material respects with ERISA. “ERISA Affiliate” means, with
respect to the Company or a subsidiary, any member of any group of organizations
described in Sections 414(b),(c),(m) or (o) of the Internal Revenue Code of
1986, as amended, and the regulations and published interpretations thereunder
(the “Code”) of which the Company or such subsidiary is a member. No “reportable
event” (as defined under ERISA) has occurred or is reasonably expected to occur
with respect to any “employee benefit plan” established or maintained by the
Company, its subsidiaries or any of their ERISA Affiliates. No “employee benefit
plan” established or maintained by the Company, its subsidiaries or any of their
ERISA Affiliates, if such “employee benefit plan” were terminated, would have
any “amount of unfunded benefit liabilities” (as defined under ERISA). Neither
the Company, its subsidiaries nor any of their ERISA Affiliates has incurred or
reasonably expects to incur any liability under (i) Title IV of ERISA with
respect to termination of, or withdrawal from, any “employee benefit plan” or
(ii) Sections 412, 4971, 4975 or 4980B of the Code. Each “employee benefit plan”
established or maintained by the Company, its subsidiaries or any of their ERISA
Affiliates that is intended to be qualified under Section 401(a) of the Code is
so qualified and nothing has occurred, whether by action or failure to act,
which would cause the loss of such qualification.

 

(gg)         Brokers. Except for the underwriting discounts and commissions
payable to the Underwriters as described in the Time of Sale Prospectus and the
Prospectus, there is no broker, finder or other party that is entitled to
receive from the Company any brokerage or finder’s fee or other fee or
commission as a result of any transactions contemplated by this Agreement.

 

14

--------------------------------------------------------------------------------


 

(hh)         No Outstanding Loans or Other Extensions of Credit. Since May 14,
2007, neither the Company nor any of its subsidiaries has extended or maintained
credit, arranged for the extension of credit, or renewed any extension of
credit, in the form of a personal loan, to or for any director or executive
officer (or equivalent thereof) of the Company and/or such subsidiary, except
for such extensions of credit as are expressly permitted by Section 13(k) of the
Exchange Act.

 

(ii)           Compliance with Laws. Except as set forth in the Time of Sale
Prospectus under the heading “Business—Government Regulation—Domestic Regulation
of Our Products and Businesses—Pervasive and continuing regulation,” the Company
has not been advised, and has no reason to believe, that it and each of its
subsidiaries are not conducting business in compliance with all applicable laws,
rules and regulations of the jurisdictions in which it is conducting business,
except where failure to be so in compliance would not result in a Material
Adverse Change.

 

(jj)           Dividend Restrictions. No subsidiary of the Company is prohibited
or restricted, directly or indirectly, from paying dividends to the Company, or
from making any other distribution with respect to such subsidiary’s equity
securities or from repaying to the Company or any other subsidiary of the
Company any amounts that may from time to time become due under any loans or
advances to such subsidiary from the Company or from transferring any property
or assets to the Company or to any other subsidiary.

 

(kk)         Foreign Corrupt Practices Act. Neither the Company nor any of its
subsidiaries nor, to the knowledge of the Company, any director, officer, agent,
employee, affiliate or other person acting on behalf of the Company or any of
its subsidiaries is aware of or has taken any action, directly or indirectly,
that has resulted or would result in a violation of the Foreign Corrupt
Practices Act of 1977, as amended, and the rules and regulations thereunder and
the Company and its subsidiaries and, to the knowledge of the Company, the
Company’s affiliates have conducted their respective businesses in compliance
with the FCPA and have instituted and maintain policies and procedures designed
to ensure, and which are reasonably expected to continue to ensure, continued
compliance therewith.

 

(ll)           Money Laundering Laws. The operations of the Company and its
subsidiaries are, and have been conducted at all times, in compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all applicable jurisdictions, the rules and regulations thereunder
and any related or similar applicable rules, regulations or guidelines, issued,
administered or enforced by any governmental agency (collectively, the “Money
Laundering Laws”) and no action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the Company
or any of its subsidiaries with respect to the Money Laundering Laws is pending
or, to the best knowledge of the Company, threatened.

 

(mm)       OFAC. Neither the Company nor any of its subsidiaries nor, to the
knowledge of the Company, any director, officer, agent, employee, affiliate or
person acting on behalf of the Company or any of its subsidiaries is currently
subject to any U.S.

 

15

--------------------------------------------------------------------------------


 

sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and the Company will not directly or indirectly
use the proceeds of this offering, or lend, contribute or otherwise make
available such proceeds to any subsidiary, joint venture partner or other person
or entity, for the purpose of financing the activities of any person currently
subject to any U.S. sanctions administered by OFAC.

 

(nn)         Agreements Filed as Exhibits. There is no franchise, lease,
contract, agreement or document required by the Securities Act to be described
in the Preliminary Prospectus and the Prospectus or to be filed as an exhibit to
the Registration Statement which is not described or filed therein as required;
and all descriptions of any such franchises, leases, contracts, agreements or
documents contained in the Registration Statement fairly summarize such
documents in all material respects. Other than as described in the Time of Sale
Prospectus, no such franchise, lease, contract or agreement filed as an exhibit
to the Registration Statement has been suspended or terminated for convenience
or default by the Company or any of the other parties thereto, and neither the
Company nor any of its subsidiaries has received notice or has any other
knowledge of any such pending or threatened suspension or termination, except
for such pending or threatened suspensions or terminations that would not
reasonably be expected to, singularly or in the aggregate, result in a Material
Adverse Change.

 

(oo)         Margin Securities. Neither the Company nor any of its subsidiaries
own any “margin securities” as that term is defined in Regulation U of the Board
of Governors of the Federal Reserve System (the “Federal Reserve Board”), and
none of the proceeds of the sale of the Offered Shares will be used, directly or
indirectly, for the purpose or purchasing or carrying any margin security, for
the purpose of reducing or retiring any indebtedness which was originally
incurred to purchase or carry any margin security or for any other purpose which
might cause any of the Offered Shares to be considered a “purpose credit” within
the meanings of Regulation T, U or X of the Federal Reserve Board.

 

(pp)         Forward Looking Statements. No forward looking statement (within
the meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) contained in either the Time of Sale Prospectus or the Prospectus has been
made or reaffirmed without a reasonable basis or has been disclosed other than
in good faith.

 

(qq)         Corporate Governance. The Company has taken all necessary actions
to ensure that, upon and at all times after the effectiveness of the
Registration Statement, it will be in compliance with all provisions of the
Sarbanes-Oxley Act of 2002 and all rules and regulations promulgated thereunder
or implementing the provisions thereof (the “Sarbanes-Oxley Act”) that are then
in effect and applicable to the Company, and is actively taking steps to ensure
that it will be in compliance with other provisions of the Sarbanes-Oxley Act
not currently applicable to it upon and at all times as such provisions require
compliance by the Company.

 

The Company has taken all necessary actions to ensure that, upon and at all
times after the Nasdaq Global Market shall have approved the Offered Shares for
inclusion therein, it will be in compliance with all applicable corporate
governance

 

16

--------------------------------------------------------------------------------


 

requirements set forth in the Nasdaq Marketplace Rules that are then in effect
and is actively taking steps to ensure that it will be in compliance with other
applicable corporate governance requirements set forth in the Nasdaq Marketplace
Rules not currently applicable to it upon and at all times as such provisions
require compliance by the Company.

 

(rr)           Transactions, Arrangements with Affiliates. There are no
transactions, arrangements or other relationships between and/or among the
Company, any of its affiliates (as such term is defined in Rule 405 of
Securities Act) and any unconsolidated entity, including, but not limited to,
any structured finance, special purpose or limited purpose entity that could
reasonably be expected to materially affect the Company’s liquidity or the
availability of or requirements for its capital resources required to be
described in the Preliminary Prospectus and the Prospectus which have not been
described as required.

 

(ss)         Common Control with Underwriters. Neither the Company nor, to the
best knowledge of the Company, any of its affiliates (within the meaning of NASD
Conduct Rule 2720(b)(1)(a)) directly or indirectly controls, is controlled by,
or is under common control with, or is an associated person (within the meaning
of Article 1, Section 1(ee) of the bylaws of the NASD) of, any member firm of
the NASD, other than as described in the “Underwriting” section of the Time of
Sale Prospectus and the Prospectus.

 

Any certificate signed by any officer of the Company or any of its subsidiaries
and delivered to the Representatives or to counsel for the Underwriters shall be
deemed a representation and warranty by the Company to each Underwriter as to
the matters covered thereby.

 

The Company acknowledges that the Underwriters and, for purposes of the opinions
to be delivered pursuant to Section 6 hereof, counsel to the Company and counsel
to the Underwriters, will rely upon the accuracy and truthfulness of the
foregoing representations and hereby consents to such reliance.

 

Section 2.              Purchase, Sale and Delivery of the Offered Shares.

 

(a)           The Firm Shares. Upon the terms herein set forth, the Company
agrees to issue and sell to the several Underwriters an aggregate of 3,850,000
Firm Shares. On the basis of the representations, warranties and agreements
herein contained, and upon the terms but subject to the conditions herein set
forth, the Underwriters agree, severally and not jointly, to purchase from the
Company the respective number of Firm Shares set forth opposite their names on
Schedule A. The purchase price per Firm Share to be paid by the several
Underwriters to the Company shall be $10.23 per share.

 

(b)           The First Closing Date. Delivery of certificates for the Firm
Shares to be purchased by the Underwriters and payment therefor shall be made at
the offices of Jones Day, 222 East 41st Street, New York, New York (or such
other place as may be agreed to by the Company and the Representatives) at 9:00
a.m. New York time, on October 31,

 

17

--------------------------------------------------------------------------------


 

2007 or such other time and date not later than 1:30 p.m. New York time, on
November 15, 2007 as the Representatives shall designate by notice to the
Company (the time and date of such closing are called the “First Closing Date”).
The Company hereby acknowledges that the circumstances under which the
Representatives may provide notice to postpone the First Closing Date as
originally scheduled include, but are in no way limited to, any determination by
the Company or the Representatives to recirculate to the public copies of an
amended or supplemented Prospectus or a delay as contemplated by the provisions
of Section 11.

 

(c)           The Optional Shares; Option Closing Date. In addition, on the
basis of the representations, warranties and agreements herein contained, and
upon the terms but subject to the conditions herein set forth, the Company
hereby grants an option to the several Underwriters to purchase, severally and
not jointly, up to an aggregate of Optional Shares from the Company at the
purchase price per share to be paid by the Underwriters for the Firm Shares. The
option granted hereunder is for use by the Underwriters solely in covering any
over-allotments in connection with the sale and distribution of the Firm Shares.
The option granted hereunder may be exercised at any time and from time to time
in whole or in part upon notice by the Representatives to the Company which
notice may be given at any time within 30 days from the date of this Agreement.
Such notice shall set forth (i) the aggregate number of Optional Shares as to
which the Underwriters are exercising the option, (ii) the names and
denominations in which the certificates for the Optional Shares are to be
registered and (iii) the time, date and place at which such certificates will be
delivered (which time and date may be simultaneous with, but not earlier than,
the First Closing Date; and in the event that such time and date are
simultaneous with the First Closing Date, the term “First Closing Date” shall
refer to the time and date of delivery of certificates for the Firm Shares and
such Optional Shares). Any such time and date of delivery, if subsequent to the
First Closing Date, is called an “Option Closing Date” and shall be determined
by the Representatives and shall not be earlier than three nor later than five
full business days after delivery of such notice of exercise. If any Optional
Shares are to be purchased, each Underwriter agrees, severally and not jointly,
to purchase the number of Optional Shares (subject to such adjustments to
eliminate fractional shares as the Representatives may determine) that bears the
same proportion to the total number of Optional Shares to be purchased as the
number of Firm Shares set forth on Schedule A opposite the name of such
Underwriter bears to the total number of Firm Shares. The Representatives may
cancel the option at any time prior to its expiration by giving written notice
of such cancellation to the Company.

 

(d)           Public Offering of the Offered Shares. The Representatives hereby
advise the Company that the Underwriters intend to offer for sale to the public,
initially on the terms set forth in the Time of Sale Prospectus and the
Prospectus, their respective portions of the Offered Shares as soon after this
Agreement has been executed and the Registration Statement has been declared
effective as the Representatives, in their sole judgment, have determined is
advisable and practicable.

 

18

--------------------------------------------------------------------------------


 

(e)           Payment for the Offered Shares.  Payment for the Offered Shares
shall be made at the First Closing Date (and, if applicable, at each Option
Closing Date) by wire transfer of immediately available funds to the order of
the Company.

 

It is understood that the Representatives have been authorized, for their own
accounts and the accounts of the several Underwriters, to accept delivery of and
receipt for, and make payment of the purchase price for, the Firm Shares and any
Optional Shares the Underwriters have agreed to purchase.  Jefferies and LCM,
individually and not as the Representatives of the Underwriters, may (but shall
not be obligated to) make payment for any Offered Shares to be purchased by any
Underwriter whose funds shall not have been received by the Representatives by
the First Closing Date or the applicable Option Closing Date, as the case may
be, for the account of such Underwriter, but any such payment shall not relieve
such Underwriter from any of its obligations under this Agreement.

 

(f)            Delivery of the Offered Shares.  The Company shall deliver, or
cause to be delivered, to the Representatives for the accounts of the several
Underwriters certificates for the Firm Shares at the First Closing Date, against
the irrevocable release of a wire transfer of immediately available funds for
the amount of the purchase price therefor.  The Company shall also deliver, or
cause to be delivered, to the Representatives for the accounts of the several
Underwriters, certificates for the Optional Shares the Underwriters have agreed
to purchase at the First Closing Date or the applicable Option Closing Date, as
the case may be, against the irrevocable release of a wire transfer of
immediately available funds for the amount of the purchase price therefor.  The
certificates for the Offered Shares shall be in definitive form and registered
in such names and denominations as the Representatives shall have requested at
least two full business days prior to the First Closing Date (or the applicable
Option Closing Date, as the case may be) and shall be made available for
inspection on the business day preceding the First Closing Date (or the
applicable Option Closing Date, as the case may be) at a location in New York
City as the Representatives may designate.  Time shall be of the essence, and
delivery at the time and place specified in this Agreement is a further
condition to the obligations of the Underwriters.

 

Section 3.              Additional Covenants of the Company.

 

The Company further covenants and agrees with each Underwriter as follows:

 

(a)           Delivery of Registration Statement, Time of Sale Prospectus and
Prospectus.  The Company shall furnish to you, at your request, without charge,
four signed copies of the Registration Statement, any amendments thereto and any
Rule 462(b) Registration Statement (including exhibits thereto) and for delivery
to each other Underwriter a conformed copy of the Registration Statement, any
amendments thereto and any Rule 462(b) Registration Statement (without exhibits
thereto) and shall furnish to you in New York City, without charge, prior to
10:00 a.m. New York City time on the business day next succeeding the date of
this Agreement and during the period mentioned in Section 3(e) or 3(f) below, as
many copies of the Time of Sale Prospectus, the

 

19

--------------------------------------------------------------------------------


 

Prospectus and any supplements and amendments thereto or to the Registration
Statement as you may reasonably request.

 

(b)           Representatives’ Review of Proposed Amendments and Supplements.
 Prior to amending or supplementing the Registration Statement (including any
registration statement filed under Rule 462(b) under the Securities Act), any
preliminary prospectus, the Time of Sale Prospectus or the Prospectus, the
Company shall furnish to the Representatives for review, a reasonable amount of
time prior to the proposed time of filing or use thereof, a copy of each such
proposed amendment or supplement, and the Company shall not file or use any such
proposed amendment or supplement without the Representatives’ consent, and to
file with the Commission within the applicable period specified in Rule 424(b)
under the Securities Act any prospectus required to be filed pursuant to such
Rule.

 

(c)           Free Writing Prospectuses.  The Company shall furnish to the
Representatives for review, a reasonable amount of time prior to the proposed
time of filing or use thereof, a copy of each proposed free writing prospectus
or any amendment or supplement thereto to be prepared by or on behalf of, used
by, or referred to by the Company and the Company shall not file, use or refer
to any proposed free writing prospectus or any amendment or supplement thereto
without the Representatives’ consent.  The Company shall furnish to each
Underwriter, without charge, as many copies of any Issuer Free Writing
Prospectus as such Underwriter may reasonably request.  If at any time when a
prospectus is required by the Securities Act (including, without limitation,
pursuant to Rule 173(d)) to be delivered in connection with sales of the Offered
Shares (but in any event if at any time through and including the First Closing
Date) there occurred or occurs an event or development as a result of which any
Issuer Free Writing Prospectus conflicted or would conflict with the information
contained in the Registration Statement or included or would include an untrue
statement of a material fact or omitted or would omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances prevailing at that subsequent time, not misleading, the Company
shall promptly amend or supplement such Issuer Free Writing Prospectus to
eliminate or correct such conflict or so that the statements in such Issuer Free
Writing Prospectus as so amended or supplemented will not include an untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances prevailing at
such subsequent time, not misleading, as the case may be; provided, however,
that prior to amending or supplementing any such Issuer Free Writing Prospectus,
the Company shall furnish to the Representatives for review, a reasonable amount
of time prior to the proposed time of filing or use thereof, a copy of such
proposed amended or supplemented free writing prospectus and the Company shall
not file, use or refer to any such amended or supplemented Issuer Free Writing
Prospectus without the Representatives’ consent.

 

(d)           Filing of Underwriter Free Writing Prospectuses.  The Company
shall not take any action that would result in an Underwriter or the Company
being required to file with the Commission pursuant to Rule 433(d) under the
Securities Act a free writing prospectus prepared by or on behalf of the
Underwriter that the Underwriter otherwise would not have been required to file
thereunder.

 

20

--------------------------------------------------------------------------------


 

(e)           Amendments and Supplements to Time of Sale Prospectus.  If the
Time of Sale Prospectus is being used to solicit offers to buy the Offered
Shares at a time when the Prospectus is not yet available to prospective
purchasers and any event shall occur or condition exist as a result of which it
is necessary to amend or supplement the Time of Sale Prospectus so that the Time
of Sale Prospectus does not include an untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements therein,
in the light of the circumstances when delivered to a prospective purchaser, not
misleading, or if any event shall occur or condition exist as a result of which
the Time of Sale Prospectus conflicts with the information contained in the
Registration Statement as then amended, or if, in the opinion of counsel for the
Underwriters, it is necessary to amend or supplement the Time of Sale Prospectus
to comply with applicable law, including the Securities Act, the Company shall
(subject to Sections 3(b) and 3(c)) forthwith prepare, file with the Commission
and furnish, at its own expense, to the Underwriters and to any dealer upon
request, either amendments or supplements to the Time of Sale Prospectus so that
the statements in the Time of Sale Prospectus as so amended or supplemented will
not include an untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances when delivered to a prospective purchaser, not misleading or so
that the Time of Sale Prospectus, as amended or supplemented, will no longer
conflict with the Registration Statement, or so that the Time of Sale
Prospectus, as amended or supplemented, will comply with applicable law
including the Securities Act.

 

(f)            Securities Act Compliance.  After the date of this Agreement, and
until the date on which the Prospectus is no longer required to be delivered in
connection with sales by an Underwriter or dealer under the Securities Act (the
“Prospectus Delivery Period”), the Company shall promptly advise the
Representatives in writing (i) of the receipt of any comments of, or requests
for additional or supplemental information from, the Commission, (ii) of the
time and date of any filing of any post-effective amendment to the Registration
Statement, any Rule 462(b) Registration Statement or any amendment or supplement
to any preliminary prospectus, the Time of Sale Prospectus, any Issuer Free
Writing Prospectus or the Prospectus, (iii) of the time and date that any
post-effective amendment to the Registration Statement or any Rule 462(b)
Registration Statement becomes effective and (iv) of the issuance by the
Commission of any stop order suspending the effectiveness of the Registration
Statement or any post-effective amendment thereto, any Rule 462(b) Registration
Statement or any amendment or supplement to any Preliminary Prospectus, the Time
of Sale Prospectus or the Prospectus or of any order preventing or suspending
the use of any preliminary prospectus, the Time of Sale Prospectus, any Issuer
Free Writing Prospectus or the Prospectus, or of any proceedings to remove,
suspend or terminate from listing or quotation the Shares from any securities
exchange upon which they are listed for trading or included or designated for
quotation, or of the threatening or initiation of any proceedings for any of
such purposes.  If the Commission shall enter any such stop order at any time,
the Company will use its best efforts to obtain the lifting of such order at the
earliest possible moment.  Additionally, the Company agrees that it shall comply
with the provisions of Rule 424(b), Rule 433 and Rule 430A, as applicable, under
the Securities Act and will use its reasonable efforts to confirm that any
filings made by the Company under such Rule 424(b) or Rule 433 are received in a
timely manner by the Commission.

 

21

--------------------------------------------------------------------------------


 

(g)           Amendments and Supplements to the Prospectus and Other Securities
Act Matters.  If during the Prospectus Delivery Period any event shall occur or
condition exist as a result of which it is necessary to amend or supplement the
Prospectus so that the Prospectus does not include an untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances when the Prospectus is
delivered to a purchaser, not misleading, or if in the opinion of the
Representatives or counsel for the Underwriters it is otherwise necessary to
amend or supplement the Prospectus to comply with applicable law, including the
Securities Act, the Company agrees (subject to Section 3(b) and 3(c)) to
promptly prepare, file with the Commission and furnish at its own expense to the
Underwriters and to dealers, amendments or supplements to the Prospectus so that
the statements in the Prospectus as so amended or supplemented will not include
an untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances when the Prospectus is delivered to a purchaser, be misleading or
so that the Prospectus, as amended or supplemented, will comply with applicable
law including the Securities Act.  Neither the Representatives’ consent to, or
delivery of, any such amendment or supplement shall constitute a waiver of any
of the Company’s obligations under Sections 3(b) or (c).

 

(h)           Blue Sky Compliance.  The Company shall cooperate with the
Representatives and counsel for the Underwriters to qualify or register the
Offered Shares for sale under (or obtain exemptions from the application of) the
state securities or blue sky laws or Canadian provincial securities laws (or
other foreign laws) of those jurisdictions designated by the Representatives,
shall comply with such laws and shall continue such qualifications,
registrations and exemptions in effect so long as required for the distribution
of the Offered Shares.  The Company shall not be required to qualify as a
foreign corporation or to take any action that would subject it to general
service of process in any such jurisdiction where it is not presently qualified
or where it would be subject to taxation as a foreign corporation.  The Company
will advise the Representatives promptly of the suspension of the qualification
or registration of (or any such exemption relating to) the Offered Shares for
offering, sale or trading in any jurisdiction or any initiation or threat of any
proceeding for any such purpose, and in the event of the issuance of any order
suspending such qualification, registration or exemption, the Company shall use
its best efforts to obtain the withdrawal thereof at the earliest possible
moment.

 

(i)            Use of Proceeds.  The Company shall apply the net proceeds from
the sale of the Offered Shares sold by it in the manner described under the
caption “Use of Proceeds” in each Applicable Prospectus.

 

(j)            Transfer Agent.  The Company shall engage and maintain, at its
expense, a registrar and transfer agent for the Shares.

 

(k)           Earnings Statement.  As soon as practicable, the Company will make
generally available to its security holders and to the Representatives an
earnings statement (which need not be audited) covering a period of at least
twelve months beginning with the first fiscal quarter of the Company occurring
after the date of this

 

22

--------------------------------------------------------------------------------


 

Agreement which shall satisfy the provisions of Section 11(a) of the Securities
Act and the rules and regulations of the Commission thereunder.

 

(l)            Periodic Reporting Obligations.  The Company shall file, on a
timely basis, with the Commission and, if required, with the Nasdaq Stock Market
all reports and documents required to be filed under the Exchange Act. 
Additionally, the Company shall report the use of proceeds from the issuance of
the Offered Shares as may be required under Rule 463 under the Securities Act.

 

(m)          Listing.  The Company will use its best efforts to list, subject to
notice of issuance, the Offered Shares on the Nasdaq Global Market.

 

(n)           Company to Provide Copy of the Prospectus in Form That May be
Downloaded from the Internet.  The Company shall cause to be prepared and
delivered, at its expense, within one business day from the effective date of
this Agreement, to Jefferies and LCM an “electronic Prospectus” to be used by
the Underwriters in connection with the offering and sale of the Offered
Shares.  As used herein, the term “electronic Prospectus” means a form of Time
of Sale Prospectus, and any amendment or supplement thereto, that meets each of
the following conditions: (i) it shall be encoded in an electronic format,
satisfactory to Jefferies and LCM, that may be transmitted electronically by the
Representatives and the other Underwriters to offerees and purchasers of the
Offered Shares; (ii) it shall disclose the same information as the paper Time of
Sale Prospectus, except to the extent that graphic and image material cannot be
disseminated electronically, in which case such graphic and image material shall
be replaced in the electronic Prospectus with a fair and accurate narrative
description or tabular representation of such material, as appropriate; and
(iii) it shall be in or convertible into a paper format or an electronic format,
satisfactory to each of Jefferies and LCM, that will allow investors to store
and have continuously ready access to the Time of Sale Prospectus at any future
time, without charge to investors (other than any fee charged for subscription
to the Internet as a whole and for on-line time).  The Company hereby confirms
that it has included or will include in the Prospectus filed pursuant to EDGAR
or otherwise with the Commission and in the Registration Statement at the time
it was declared effective an undertaking that, upon receipt of a request by an
investor or his or her representative, the Company shall transmit or cause to be
transmitted promptly, without charge, a paper copy of the Time of Sale
Prospectus.

 

(o)           Agreement Not to Offer or Sell Additional Shares.  During the
period commencing on and including the date hereof and ending on and including
the 180th day following the date of the Time of Prospectus (as the same may be
extended as described below, the “Lock-up Period”), the Company will not,
without the prior written consent of each of Jefferies and LCM (which consent
may be withheld at the sole discretion of Jefferies and LCM), directly or
indirectly, sell (including, without limitation, any short sale), offer,
contract or grant any option to sell, pledge, transfer or establish an open “put
equivalent position” within the meaning of Rule 16a-1(h) under the Exchange Act,
or otherwise dispose of or transfer, or announce the offering of, or file any
registration statement other than on Form S-8 under the Securities Act in
respect of, any Shares, options, rights or warrants to acquire Shares or
securities exchangeable or exercisable for

 

23

--------------------------------------------------------------------------------


 

or convertible into Shares (other than as contemplated by this Agreement with
respect to the Offered Shares or described in the Prospectus under the heading
“Shares Eligible for Future Sale—Registration Rights”) or publicly announce the
intention to do any of the foregoing; provided, however, that the Company may
issue Shares or options to purchase Shares, or issue Shares upon exercise of
options, pursuant to any stock option, stock bonus or other stock plan or
arrangement described in each Applicable Prospectus, but only if the holders of
such shares, options, or shares issued upon exercise of such options, agree in
writing not to sell, offer, dispose of or otherwise transfer any such shares or
options during such Lock-up Period without the prior written consent of each of
Jefferies and LCM (which consent may be withheld at the sole discretion of the
Jefferies and LCM).  Notwithstanding the foregoing, if (i) during the last 17
days of the Lock-up Period, the Company issues an earnings release or material
news or a material event relating to the Company occurs or (ii) prior to the
expiration of the Lock-up Period, the Company announces that it will release
earnings results during the 16-day period beginning on the last day of the
Lock-up Period, then in each case the Lock-up Period will be extended until the
expiration of the 18-day period beginning on the date of the issuance of the
earnings release or the occurrence of the material news or material event, as
applicable, unless each of Jefferies and LCM waive, in writing, such extension
(which waiver may be withheld at the sole discretion of Jefferies and LCM),
except that such extension will not apply if, within three business days prior
to the 15th calendar day before the last day of the Lock-up Period, the Company
delivers a certificate, signed by the Chief Financial Officer or Chief Executive
Officer of the Company, certifying on behalf of the Company that (i) the Shares
are “actively traded securities” (as defined in Regulation M), (ii) the Company
meets the applicable requirements of paragraph (a)(1) of Rule 139 under the
Securities Act in the manner contemplated by NASD Conduct Rule 2711(f)(4), and
(iii) the provisions of NASD Conduct Rule 2711(f)(4) are not applicable to any
research reports relating to the Company published or distributed by any of the
Underwriters during the 15 days before or after the last day of the Lock-up
Period (before giving effect to such extension).  The Company will provide the
Representatives with prior notice of any such announcement that gives rise to an
extension of the Lock-up Period.

 

(p)           Investment Limitation.  The Company shall not invest, or otherwise
use the proceeds received by the Company from its sale of the Offered Shares in
such a manner as would require the Company or any of its subsidiaries to
register as an investment company under the Investment Company Act.

 

(q)           No Stabilization or Manipulation; Compliance with Regulation M.
 The Company will not take, directly or indirectly, any action designed to or
that might be reasonably expected to cause or result in stabilization or
manipulation of the price of the Shares or any other reference security, whether
to facilitate the sale or resale of the Offered Shares or otherwise, and the
Company will, and shall cause each of its affiliates to, comply with all
applicable provisions of Regulation M.  If the limitations of Rule 102 of
Regulation M (“Rule 102”) do not apply with respect to the Offered Shares or any
other reference security pursuant to any exception set forth in Section (d) of
Rule 102, then promptly upon notice from the Representatives (or, if later, at
the time stated in the notice), the Company will, and shall cause each of its
affiliates to, comply with Rule 102

 

24

--------------------------------------------------------------------------------


 

as though such exception were not available but the other provisions of Rule 102
(as interpreted by the Commission) did apply.

 

(r)            Existing Lock-Up Agreements.  During the Lock-up Period, the
Company will enforce all existing agreements between the Company and any of its
security holders that prohibit the sale, transfer, assignment, pledge or
hypothecation of any of the Company’s securities.  In addition, the Company will
direct the transfer agent to place stop transfer restrictions upon any such
securities of the Company that are bound by such existing “lock-up” agreements
for the duration of the periods contemplated in such agreements, including,
without limitation, “lock-up” agreements entered into by the Company’s officers
and directors pursuant to Section 6(h).

 

Jefferies and LCM, on behalf of the several Underwriters, may, acting together
and in their sole discretion, waive in writing the performance by the Company of
any one or more of the foregoing covenants or extend the time for their
performance.

 

Section 4.              Payment of Expenses.  The Company agrees to pay all
costs, fees and expenses incurred in connection with the performance of its
obligations hereunder and in connection with the transactions contemplated
hereby, including without limitation (i) all expenses incident to the issuance
and delivery of the Offered Shares (including all printing and engraving costs),
(ii) all fees and expenses of the registrar and transfer agent of the Shares,
(iii) all necessary issue, transfer and other stamp taxes in connection with the
issuance and sale of the Offered Shares to the Underwriters, (iv) all fees and
expenses of the Company’s counsel, independent public or certified public
accountants and other advisors, (v) all costs and expenses incurred in
connection with the preparation, printing, filing, shipping and distribution of
the Registration Statement (including financial statements, exhibits, schedules,
consents and certificates of experts), the Time of Sale Prospectus, the
Prospectus, any free writing prospectus prepared by or on behalf of, used by, or
referred to by the Company, and each preliminary prospectus, and all amendments
and supplements thereto, and this Agreement, (vi) all filing fees, attorneys’
fees and expenses incurred by the Company or the Underwriters in connection with
qualifying or registering (or obtaining exemptions from the qualification or
registration of) all or any part of the Offered Shares for offer and sale under
the state securities or blue sky laws or the provincial securities laws of
Canada, and, if requested by the Representatives, preparing and printing a “Blue
Sky Survey” or memorandum and a “Canadian wrapper”, and any supplements thereto,
advising the Underwriters of such qualifications, registrations, determinations
and exemptions, (vii) the filing fees incident to, and the reasonable fees and
expenses of counsel for the Underwriters in connection with, the NASD’s review,
if any, and approval of the Underwriters’ participation in the offering and
distribution of the Offered Shares, (viii) the costs and expenses of the Company
relating to investor presentations on any “road show” undertaken in connection
with the marketing of the offering of the Shares, including, without limitation,
expenses associated with the preparation or dissemination of any electronic road
show, expenses associated with the production of road show slides and graphics,
fees and expenses of any consultants engaged in connection with the road show
presentations with the prior approval of the Company, travel and lodging
expenses of the representatives, employees and officers of the Company and of
the Representatives and any such consultants, and the cost of any aircraft
chartered in connection with the road show, (ix) the fees and expenses
associated with listing the Offered Shares on the Nasdaq National Market, and
(x) all other fees, costs and expenses of the

 

25

--------------------------------------------------------------------------------


 

nature referred to in Item 13 of Part II of the Registration Statement.  Except
as otherwise expressly provided in this Section 4 or in Sections 7, 9 or 10
below, the Underwriters shall bear their own expenses, including the fees and
disbursements of their counsel.

 

Section 5.              Covenant of the Underwriters.  Each Underwriter
severally and not jointly, covenants with the Company not to take any action
that would result in the Company being required to file with the Commission
pursuant to Rule 433(d) under the Securities Act a free writing prospectus
prepared by or on behalf of such Underwriter that otherwise would not be
required to be filed by the Company thereunder, but for the action of the
Underwriter.

 

Section 6.              Conditions of the Obligations of the Underwriters.  The
obligations of the several Underwriters to purchase and pay for the Offered
Shares as provided herein on the First Closing Date and, with respect to the
Optional Shares, each Option Closing Date, shall be subject to the accuracy of
the representations and warranties on the part of the Company set forth in
Section 1 hereof as of the date hereof and as of the First Closing Date as
though then made and, with respect to the Optional Shares, as of each Option
Closing Date as though then made, to the timely performance by the Company of
its covenants and other obligations hereunder, and to each of the following
additional conditions:

 

(a)           Accountants’ Comfort Letter.  On the date hereof, the
Representatives shall have received from Ernst & Young LLP, the independent
registered public accountants for the Company, (i) a letter dated the date
hereof addressed to the Underwriters, in form and substance satisfactory to the
Representatives, containing statements and information of the type ordinarily
included in accountant’s “comfort letters” to underwriters, delivered according
to Statement of Auditing Standards No. 72 (or any successor bulletin), with
respect to the audited and unaudited financial statements and certain financial
information contained in the Registration Statement, the Time of Sale Prospectus
and, with respect to each letter dated the date hereof only, the Prospectus (and
the Representatives shall have received an additional copy of such accountants’
letter for each of the several Underwriters), and (ii) confirming that they are
(A) independent registered public accountants as required by the Securities Act
and the Exchange Act and (B) in compliance with the applicable requirements
relating to the qualification of accountants under Rule 2-01 of Regulation S-X.

 

(b)           Compliance with Registration Requirements; No Stop Order; No
Objection from NASD.  For the period from and after effectiveness of this
Agreement and prior to the First Closing Date and, with respect to the Optional
Shares, each Option Closing Date:

 

(i)            the Company shall have filed the Prospectus with the Commission
(including the information required by Rule 430A under the Securities Act) in
the manner and within the time period required by Rule 424(b) under the
Securities Act; or the Company shall have filed a post-effective amendment to
the Registration Statement containing the information required by such Rule
430A, and such post-effective amendment shall have become effective;

 

26

--------------------------------------------------------------------------------


 

(ii)           no stop order suspending the effectiveness of the Registration
Statement, any Rule 462(b) Registration Statement, or any post-effective
amendment to the Registration Statement, shall be in effect and no proceedings
for such purpose shall have been instituted or threatened by the Commission; and

 

(iii)          the NASD shall have raised no objection to the fairness and
reasonableness of the underwriting terms and arrangements.

 

(c)           No Material Adverse Change or Ratings Agency Change.  For the
period from and after the date of this Agreement and through and including the
First Closing Date and, with respect to the Optional Shares, each Option Closing
Date in the judgment of the Representatives there shall not have occurred any
Material Adverse Change.

 

(d)           Opinion of Counsel for the Company.  On each of the First Closing
Date and each Option Closing Date, the Representatives shall have received the
opinion of Foley Hoag LLP, counsel for the Company, dated as of such Closing
Date, the form of which is attached as Exhibit A-1 (and the Representatives
shall have received an additional copy of such counsel’s legal opinion for each
of the several Underwriters).

 

(e)           Opinion of Intellectual Property Counsel of the Company.  On each
of the First Closing Date and each Option Closing Date, the Representatives
shall have received the opinion of Kenyon & Kenyon LLP, intellectual property
counsel for the Company, dated as of such Closing Date, the form of which is
attached as Exhibit A-2 (and the Representatives shall have received an
additional copy of such counsel’s legal opinion for each of the several
Underwriters).

 

(e)           Opinion of Regulatory Counsel of the Company.  On each of the
First Closing Date and each Option Closing Date, the Representatives shall have
received the opinion of Hogan & Hartson LLP, regulatory counsel for the Company,
dated as of such Closing Date, the form of which is attached as Exhibit A-3 (and
the Representatives shall have received an additional copy of such counsel’s
legal opinion for each of the several Underwriters).

 

(f)            Opinion of Counsel for the Underwriters.  On each of the First
Closing Date and each Option Closing Date, the Representatives shall have
received the opinion (including the negative assurance statement) of Jones Day,
counsel for the Underwriters, in form and substance satisfactory to the
Underwriters, dated as of such Closing Date.

 

(g)           Officers’ Certificate.  On each of the First Closing Date and each
Option Closing Date, the Representatives shall have received a written
certificate executed by the Chief Executive Officer or President of the Company
and the Chief Financial Officer of the Company, dated as of such Closing Date,
to the effect set forth in subsection (b)(ii) of this Section 6, and further to
the effect that:

 

(i)            for the period from and including the date of this Agreement
through and including such Closing Date, there has not occurred any Material
Adverse Change;

 

27

--------------------------------------------------------------------------------


 

(ii)           the representations, warranties and covenants of the Company set
forth in Section 1 of this Agreement are true and correct with the same force
and effect as though expressly made on and as of such Closing Date; and

 

(iii)          the Company has complied with all the agreements hereunder and
satisfied all the conditions on its part to be performed or satisfied hereunder
at or prior to such Closing Date.

 

(h)           Bring-down Comfort Letter.  On each of the First Closing Date and
each Option Closing Date the Representatives shall have received from Ernst &
Young LLP independent registered public accountants for the Company, a letter
dated such date, in form and substance satisfactory to the Representatives, to
the effect that they reaffirm the statements made in the letter furnished by
them pursuant to subsection (a) of this Section 6, except that the specified
date referred to therein for the carrying out of procedures shall be no more
than three business days prior to the First Closing Date or the applicable
Option Closing Date, as the case may be (and the Representatives shall have
received an additional copy of such accountants’ letter for each of the several
Underwriters).

 

(i)            Lock-Up Agreement from Certain Securityholders of the Company. 
On or prior to the date hereof, the Company shall have furnished to the
Representatives an agreement in substantially the form of Exhibit C hereto from
the persons listed on Exhibit B hereto, and such agreement shall be in full
force and effect on each of the First Closing Date and each Option Closing Date.

 

(j)            Additional Documents.  On or before each of the First Closing
Date and each Option Closing Date, the Representatives and counsel for the
Underwriters shall have received such information and documents as they may
reasonably request for the purposes of enabling them to pass upon the issuance
and sale of the Offered Shares as contemplated herein, or in order to evidence
the accuracy of any of the representations and warranties, or the satisfaction
of any of the conditions or agreements, herein contained; and all proceedings
taken by the Company in connection with the issuance and sale of the Offered
Shares as contemplated herein and in connection with the other transactions
contemplated by this Agreement shall in all material respects be reasonably
satisfactory in form and substance to the Representatives and counsel for the
Underwriters.

 

If any condition specified in this Section 6 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by the
Representatives by notice to the Company at any time on or prior to the First
Closing Date and, with respect to the Optional Shares, at any time on or prior
to the applicable Option Closing Date, which termination shall be without
liability on the part of any party to any other party, except that Section 4,
Section 6 and Section 9 shall at all times be effective and shall survive such
termination.

 

Section 7.              Reimbursement of Underwriters’ Expenses.  If this
Agreement is terminated by the Representatives pursuant to Section 6 or clause
(i), (v) or (vi) of Section 12

 

28

--------------------------------------------------------------------------------


 

or if the sale to the Underwriters of the Offered Shares on the First Closing
Date is not consummated because of any refusal, inability or failure on the part
of the Company to perform any agreement herein or to comply with any provision
hereof, the Company agrees to reimburse the Representatives and the other
Underwriters (or such Underwriters as have terminated this Agreement with
respect to themselves), severally, upon demand for all out-of-pocket expenses
that shall have been reasonably incurred by the Representatives and the
Underwriters in connection with the proposed purchase and the offering and sale
of the Offered Shares, including but not limited to fees and disbursements of
counsel, printing expenses, travel expenses, postage, facsimile and telephone
charges.

 

Section 8.              Effectiveness of this Agreement.  This Agreement shall
not become effective until the later of (i) the execution of this Agreement by
the parties hereto and (ii) notification by the Commission to the Company and
the Representatives of the effectiveness of the Registration Statement under the
Securities Act.

 

Section 9.              Indemnification.

 

(a)           Indemnification of the Underwriters.  The Company agrees to
indemnify and hold harmless each Underwriter and their respective affiliates,
its officers and employees, and each person, if any, who controls any
Underwriter within the meaning of the Securities Act or the Exchange Act against
any loss, claim, damage, liability or expense whatsoever (or any action,
investigation or proceeding in respect thereof), as incurred, to which such
Underwriter or such officer, employee or controlling person may become subject,
under the Securities Act, the Exchange Act, other federal or state statutory law
or regulation, or the laws or regulations of foreign jurisdictions where Offered
Shares have been offered or sold or at common law or otherwise (including in
settlement of any litigation), insofar as such loss, claim, damage, liability or
expense (or actions in respect thereof as contemplated below) arises out of or
is based upon (A) (i) any untrue statement or alleged untrue statement of a
material fact contained in the Registration Statement, or any amendment thereto,
including any information deemed to be a part thereof pursuant to Rule 430A
under the Securities Act, or the omission or alleged omission therefrom of a
material fact required to be stated therein or necessary to make the statements
therein not misleading; or (ii) any untrue statement or alleged untrue statement
of a material fact contained in any preliminary prospectus, the Time of Sale
Prospectus, any free writing prospectus that the Company has used, referred to
or filed, or is required to file, pursuant to Rule 433(d) of the Securities Act
or the Prospectus (or any amendment or supplement thereto), or the omission or
alleged omission therefrom of a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; or (iii) any act or failure to act or any alleged act or
failure to act by any Underwriter in connection with, or relating in any manner
to, the Shares or the offering contemplated hereby, and which is included as
part of or referred to in any loss, claim, damage, liability or action arising
out of or based upon any matter covered by clause (i) or (ii) above, provided
that the Company shall not be liable under this clause (iii) to the extent that
a court of competent jurisdiction shall have determined by a final judgment that
such loss, claim, damage, liability or action resulted directly from any such
acts or failures to act undertaken or omitted to be taken by such Underwriter
through its bad faith or willful misconduct or

 

 

29

--------------------------------------------------------------------------------


 

(B) the violation of any laws or regulations of foreign jurisdictions where
Offered Shares have been offered or sold; and to reimburse each Underwriter and
each such officer, employee and controlling person for any and all expenses
(including the fees and disbursements of counsel chosen by Jefferies and LCM) as
such expenses are reasonably incurred by such Underwriter or such officer,
employee or controlling person in connection with investigating, defending,
settling, compromising or paying any such loss, claim, damage, liability,
expense or action; provided, however, that the foregoing indemnity agreement
shall not apply to any loss, claim, damage, liability or expense to the extent,
but only to the extent, arising out of or based upon any untrue statement or
alleged untrue statement or omission or alleged omission made in reliance upon
and in conformity with written information furnished to the Company by the
Representatives expressly for use in the Registration Statement, any preliminary
prospectus, the Time of Sale Prospectus, any such free writing prospectus or the
Prospectus (or any amendment or supplement thereto), it being understood and
agreed that the only such information furnished by the Representatives to the
Company consists of the Underwriters’ Information (as defined in subsection (b)
below).  The indemnity agreement set forth in this Section 9(a) shall be in
addition to any liabilities that the Company may otherwise have.

 

(b)           Indemnification of the Company, its Directors and Officers.  Each
Underwriter agrees, severally and not jointly, to indemnify and hold harmless
the Company, each of its directors, each of its officers who signed the
Registration Statement and each person, if any, who controls the Company within
the meaning of the Securities Act or the Exchange Act, against any loss, claim,
damage, liability or expense, as incurred, to which the Company, or any such
director, officer or controlling person may become subject, under the Securities
Act, the Exchange Act, or other federal or state statutory law or regulation, or
at common law or otherwise (including in settlement of any litigation, if such
settlement is effected with the written consent of such Underwriter), insofar as
such loss, claim, damage, liability or expense (or actions in respect thereof as
contemplated below) arises out of or is based upon any untrue statement or
alleged untrue statement of a material fact contained in the Registration
Statement, any preliminary prospectus the Time of Sale Prospectus, any free
writing prospectus that the Company has used, referred to or filed, or is
required to file, pursuant to Rule 433(d) of the Securities Act or the
Prospectus (or such amendment or supplement thereto), or arises out of or is
based upon the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, in each case to the extent, but only to the extent, that such untrue
statement or alleged untrue statement or omission or alleged omission was made
in the Registration Statement, such preliminary prospectus, the Time of Sale
Prospectus, such free writing prospectus that the Company has used, referred to
or filed, or is required to file, pursuant to Rule 433(d) of the Securities Act,
the Prospectus (or such amendment or supplement thereto), in reliance upon and
in conformity with written information furnished to the Company by the
Representatives expressly for use therein; and to reimburse the Company, or any
such director, officer or controlling person for any legal and other expense
reasonably incurred by the Company, or any such director, officer or controlling
person in connection with investigating, defending, settling, compromising or
paying any such loss, claim, damage, liability, expense or action.  The Company
hereby

 

30

--------------------------------------------------------------------------------


 

acknowledges that the only information that the Representatives and the
Underwriters have furnished to the Company expressly for use in the Registration
Statement, any preliminary prospectus, the Time of Sale Prospectus, any free
writing prospectus that the Company has filed, or is required to file, pursuant
to Rule 433(d) of the Securities Act or the Prospectus (or any amendment or
supplement thereto) are the statements set forth in the table in the first
paragraph and fourth, thirteenth, fourteenth, fifteenth, sixteenth, seventeenth
and twenty-first paragraphs under the caption “Underwriting” in the Time of Sale
Prospectus and the Prospectus (the “Underwriters’ Information”). The indemnity
agreement set forth in this Section 9(b) shall be in addition to any liabilities
that each Underwriter may otherwise have. Notwithstanding the provisions of this
Section 9(b), in no event shall any indemnity by an Underwriter under this
Section 9(b) exceed the total compensation received by such Underwriter in
accordance with Section 2.

 

(c)           Notifications and Other Indemnification Procedures.  Promptly
after receipt by an indemnified party under this Section 9 of notice of the
commencement of any action, such indemnified party will, if a claim in respect
thereof is to be made against an indemnifying party under this Section 9, notify
the indemnifying party in writing of the commencement thereof, but the omission
so to notify the indemnifying party will not relieve it from any liability which
it may have to any indemnified party for contribution or otherwise than under
the indemnity agreement contained in this Section 9 or to the extent it is not
materially prejudiced as a proximate result of such failure.  In case any such
action is brought against any indemnified party and such indemnified party seeks
or intends to seek indemnity from an indemnifying party, the indemnifying party
will be entitled to participate in, and, to the extent that it shall elect,
jointly with all other indemnifying parties similarly notified, by written
notice delivered to the indemnified party promptly after receiving the aforesaid
notice from such indemnified party, to assume the defense thereof with counsel
reasonably satisfactory to such indemnified party; provided, however, if the
defendants in any such action include both the indemnified party and the
indemnifying party and the indemnified party shall have reasonably concluded
that a conflict may arise between the positions of the indemnifying party and
the indemnified party in conducting the defense of any such action or that there
may be legal defenses available to it and/or other indemnified parties which are
different from or additional to those available to the indemnifying party, the
indemnified party or parties shall have the right to select separate counsel to
assume such legal defenses and to otherwise participate in the defense of such
action on behalf of such indemnified party or parties.  Upon receipt of notice
from the indemnifying party to such indemnified party of such indemnifying
party’s election so to assume the defense of such action and approval by the
indemnified party of counsel, the indemnifying party will not be liable to such
indemnified party under this Section 9 for any legal or other expenses
subsequently incurred by such indemnified party in connection with the defense
thereof unless (i) the indemnified party shall have employed separate counsel in
accordance with the proviso to the preceding sentence (it being understood,
however, that the indemnifying party shall not be liable for the fees and
expenses of more than one separate counsel (together with local counsel),
representing the indemnified parties who are parties to such action), which
counsel (together with any local counsel) for the indemnified parties shall be
selected by Jefferies and LCM (in the case of counsel for the indemnified
parties

 

31

--------------------------------------------------------------------------------


 

referred to in Section 8(a) above) or by the Company (in the case of counsel for
the indemnified parties referred to in Section 8(b) above)); (ii) the
indemnifying party shall not have employed counsel satisfactory to the
indemnified party to represent the indemnified party within a reasonable time
after notice of commencement of the action or the indemnifying party does not
diligently defend the action after assumption of the defense, in which case, if
such indemnified party notifies the indemnifying party in writing that it elects
to employ separate counsel at the expense of the indemnifying party, the
indemnifying party shall not have the right to assume the defense of (or, in the
case of a failure to diligently defend the action after assumption of the
defense, to continue to defend) such action on behalf of such indemnified party;
or (iii) the indemnifying party has authorized in writing the employment of
counsel for the indemnified party at the expense of the indemnifying party, in
each of which cases the fees and expenses of counsel shall be at the expense of
the indemnifying party and shall be paid as they are incurred.

 

(d)           Settlements.  The indemnifying party under this Section 9 shall
not be liable for any settlement of any proceeding effected without its written
consent, but if settled with such consent or if there be a final judgment for
the plaintiff, the indemnifying party agrees to indemnify the indemnified party
against any loss, claim, damage, liability or expense by reason of such
settlement or judgment.  Notwithstanding the foregoing sentence, if at any time
an indemnified party shall have requested an indemnifying party to reimburse the
indemnified party for fees and expenses of counsel as contemplated by
Section 9(c) hereof, the indemnifying party agrees that it shall be liable for
any settlement of any proceeding effected without its written consent if
(i) such settlement is entered into more than 30 days after receipt by such
indemnifying party of the aforesaid request and (ii) such indemnifying party
shall not have reimbursed the indemnified party in accordance with such request
prior to the date of such settlement.  No indemnifying party shall, without the
prior written consent of the indemnified party, effect any settlement,
compromise or consent to the entry of judgment in any pending or threatened
action, suit or proceeding in respect of which any indemnified party is or could
have been a party and indemnity was or could have been sought hereunder by such
indemnified party, unless such settlement, compromise or consent includes an
unconditional release of such indemnified party from all liability on claims
that are the subject matter of such action, suit or proceeding.

 

Section 10.            Contribution.  If the indemnification provided for in
Section 9 is for any reason held to be unavailable to or otherwise insufficient
to hold harmless an indemnified party in respect of any losses, claims, damages,
liabilities or expenses referred to therein, then each indemnifying party shall
contribute to the aggregate amount paid or payable by such indemnified party, as
incurred, as a result of any losses, claims, damages, liabilities or expenses
(or any action, investigation or proceeding in respect thereof) referred to
therein (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company, on the one hand, and the Underwriters, on the
other hand, from the offering of the Offered Shares pursuant to this Agreement
or (ii) if the allocation provided by clause (i) above is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (i) above but also the relative fault of
the Company, on the one hand, and the Underwriters, on the other hand, in
connection with the statements or omissions which resulted in such losses,
claims, damages, liabilities or expenses (or any action, investigation or
proceeding in respect thereof), as well as any other relevant equitable
considerations.  The

 

32

--------------------------------------------------------------------------------


 

relative benefits received by the Company, on the one hand, and the
Underwriters, on the other hand, in connection with the offering of the Offered
Shares pursuant to this Agreement shall be deemed to be in the same respective
proportions as the total net proceeds from the offering of the Offered Shares
pursuant to this Agreement (before deducting expenses) received by the Company,
and the total underwriting discounts and commissions received by the
Underwriters, in each case as set forth on the front cover page of the
Prospectus, bear to the aggregate initial public offering price of the Offered
Shares as set forth on such cover.  The relative fault of the Company, on the
one hand, and the Underwriters, on the other hand, shall be determined by
reference to, among other things, whether any such untrue or alleged untrue
statement of a material fact or omission or alleged omission to state a material
fact relates to information supplied by the Company, on the one hand, or the
Underwriters, on the other hand, and the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent such statement or
omission provided that the parties hereto agree that the information furnished
to the Company by the Underwriters consists solely of the Underwriters’
Information.

 

The amount paid or payable by a party as a result of the losses, claims,
damages, liabilities and expenses referred to above shall be deemed to include,
subject to the limitations set forth in Section 9(c), any legal or other fees or
expenses reasonably incurred by such party in connection with investigating or
defending any action or claim.  The provisions set forth in Section 9(c) with
respect to notice of commencement of any action shall apply if a claim for
contribution is to be made under this Section 10; provided, however, that no
additional notice shall be required with respect to any action for which notice
has been given under Section 9(c) for purposes of indemnification.

 

The Company and the Underwriters agree that it would not be just and equitable
if contribution pursuant to this Section 10 were determined by pro rata
allocation (even if the Underwriters were treated as one entity for such
purpose) or by any other method of allocation which does not take account of the
equitable considerations referred to in this Section 10.

 

Notwithstanding the provisions of this Section 10, no Underwriter shall be
required to contribute any amount in excess of the underwriting discounts and
commissions received by such Underwriter in connection with the Offered Shares
underwritten by it and distributed to the public.  No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation.  The Underwriters’ obligations to
contribute pursuant to this Section 10 are several, and not joint, in proportion
to their respective underwriting commitments as set forth opposite their
respective names on Schedule A.  For purposes of this Section 10, each officer
and employee of an Underwriter and each person, if any, who controls an
Underwriter within the meaning of the Securities Act or the Exchange Act shall
have the same rights to contribution as such Underwriter, and each director of
the Company, each officer of the Company who signed the Registration Statement,
and each person, if any, who controls the Company with the meaning of the
Securities Act and the Exchange Act shall have the same rights to contribution
as the Company.

 

Section 11.            Default of One or More of the Several Underwriters.  If,
on the First Closing Date or the applicable Option Closing Date, as the case may
be, any one or more of the several Underwriters shall fail or refuse to purchase
Offered Shares that it or they have

 

33

--------------------------------------------------------------------------------


 

agreed to purchase hereunder on such date, and the aggregate number of Offered
Shares which such defaulting Underwriter or Underwriters agreed but failed or
refused to purchase does not exceed 10% of the aggregate number of the Offered
Shares to be purchased on such date, the Representatives may make arrangements
satisfactory to the Company for the purchase of such Offered Shares by other
persons, including any of the Underwriters, but if no such arrangements are made
by such Closing Date, the other Underwriters shall be obligated, severally and
not jointly, in the proportions that the number of Firm Shares set forth
opposite their respective names on Schedule A bears to the aggregate number of
Firm Shares set forth opposite the names of all such non-defaulting
Underwriters, or in such other proportions as may be specified by the
Representatives with the consent of the non-defaulting Underwriters, to purchase
the Offered Shares which such defaulting Underwriter or Underwriters agreed but
failed or refused to purchase on such date. If, on the First Closing Date or the
applicable Option Closing Date, as the case may be, any one or more of the
Underwriters shall fail or refuse to purchase Offered Shares and the aggregate
number of Offered Shares with respect to which such default occurs exceeds 10%
of the aggregate number of Offered Shares to be purchased on such date, and
arrangements satisfactory to the Representatives and the Company for the
purchase of such Offered Shares are not made within 48 hours after such default,
this Agreement shall terminate without liability of any party to any other party
except that the provisions of Section 4, Section 7, Section 9 and Section 10
shall at all times be effective and shall survive such termination.  In any such
case either the Representatives or the Company shall have the right to postpone
the First Closing Date or the applicable Option Closing Date, as the case may
be, but in no event for longer than seven days in order that the required
changes, if any, to the Registration Statement and the Prospectus or any other
documents or arrangements may be effected.

 

As used in this Agreement, the term “Underwriter” shall be deemed to include any
person substituted for a defaulting Underwriter under this Section 11.  Any
action taken under this Section 11 shall not relieve any defaulting Underwriter
from liability in respect of any default of such Underwriter under this
Agreement.

 

Section 12.            Termination of this Agreement.  Prior to the purchase of
the Firm Shares by the Underwriters on the First Closing Date this Agreement may
be terminated by the Representatives by notice given to the Company if at any
time (i) trading or quotation in any of the Company’s securities shall have been
suspended or limited by the Commission or by the Nasdaq Global Market, or
trading in securities generally on either the Nasdaq Stock Market or the New
York Stock Exchange shall have been suspended or limited, or minimum or maximum
prices shall have been generally established on any of such stock exchanges by
the Commission or the NASD; (ii) a general banking moratorium shall have been
declared by any of federal, New York, Delaware or California authorities; (iii)
a material disruption has occurred in commercial banking or securities
settlement or clearance services in the United States; (iv) there shall have
occurred any outbreak or escalation of national or international hostilities or
any crisis or calamity, or any change in the United States or international
financial markets, or any substantial change or development involving a
prospective substantial change in United States’ or international political,
financial or economic conditions, as in the judgment of the Representatives is
material and adverse and makes it impracticable or inadvisable to market the
Offered Shares in the manner and on the terms described in the Time of Sale
Prospectus or the Prospectus or to enforce contracts for the sale of securities;
(iv) in the judgment of the Representatives there shall have occurred any
Material Adverse Change; or (v) the Company

 

34

--------------------------------------------------------------------------------


 

shall have sustained a loss by strike, fire, flood, earthquake, accident or
other calamity of such character as in the judgment of the Representatives may
interfere materially with the conduct of the business and operations of the
Company regardless of whether or not such loss shall have been insured.  Any
termination pursuant to this Section 12 shall be without liability on the part
of (a) the Company to any Underwriter, except that the Company shall be
obligated to reimburse the expenses of the Representatives and the Underwriters
pursuant to Sections 4 and 7 hereof, (b)  any Underwriter to the Company, or
(c) of any party hereto to any other party except that the provisions of
Section 9 and Section 10 shall at all times be effective and shall survive such
termination.

 

Section 13.            No Advisory or Fiduciary Relationship.  The Company
acknowledges and agrees that (i) the purchase and sale of the Offered Shares
pursuant to this Agreement, including the determination of the public offering
price of the Offered Shares and any related discounts and commissions, is an
arm’s-length commercial transaction between the Company, on the one hand, and
the several Underwriters, on the other hand, (ii) in connection with the
offering contemplated hereby and the process leading to such transaction each
Underwriter is and has been acting solely as a principal and is not the agent or
fiduciary of the Company, or its stockholders, creditors, employees or any other
party, (iii) no Underwriter has assumed or will assume an advisory or fiduciary
responsibility in favor of the Company with respect to the offering contemplated
hereby or the process leading thereto (irrespective of whether such Underwriter
or Lazard Frères & Co. LLC has advised or is currently advising the Company on
other matters) and no Underwriter and Lazard Frères & Co. LLC has any obligation
to the Company with respect to the offering contemplated hereby except the
obligations expressly set forth in this Agreement, (iv) the Underwriters, Lazard
Frères & Co. LLC and their respective affiliates may be engaged in a broad range
of transactions that involve interests that differ from those of the Company,
and (v) the Underwriters and Lazard Frères & Co. LLC have not provided any
legal, accounting, regulatory or tax advice with respect to the offering
contemplated hereby and the Company has consulted its own legal, accounting,
regulatory and tax advisors to the extent it deemed appropriate.

 

Section 14.            Representations and Indemnities to Survive Delivery. 
Except as otherwise expressly set forth herein, the respective indemnities,
agreements, representations, warranties and other statements of the Company, of
its officers and of the several Underwriters set forth in or made pursuant to
this Agreement will remain in full force and effect, regardless of any
investigation made by or on behalf of any Underwriter or the Company or any of
its or their partners, officers or directors or any controlling person, as the
case may be, and, anything herein to the contrary notwithstanding, will survive
delivery of and payment for the Offered Shares sold hereunder and any
termination of this Agreement.

 

Section 15.            Notices.  All communications hereunder shall be in
writing and shall be mailed, hand delivered or telecopied and confirmed to the
parties hereto as follows:

 

35

--------------------------------------------------------------------------------


 

If to the Representatives:
Jefferies & Company, Inc.
520 Madison Avenue
New York, New York 10022
Facsimile:  (212) 284-2280 
Attention:  General Counsel

 

and

 

Lazard Capital Markets LLC
30 Rockefeller Plaza
New York, NY 10020
Facsimile: (212) 830-3615
Attention: General Counsel

 

with a copy to:
Jones Day
222 E. 41st Street
New York, New York  10017

 

If to the Company:
Power Medical Interventions, Inc.
2021  Cabot Blvd. W.
Langhorne, PA  19047
Facsimile:  (267) 775-8122
Attention:  Chief Financial Officer

 

Any party hereto may change the address for receipt of communications by giving
written notice to the others.

 

Section 16.            Successors.  This Agreement will inure to the benefit of
and be binding upon the parties hereto, including any substitute Underwriters
pursuant to Section 11 hereof, and to the benefit of the employees, officers and
directors and controlling persons referred to in Section 9 and Section 10, and
in each case their respective successors, and no other person will have any
right or obligation hereunder.  The term “successors” shall not include any
purchaser of the Offered Shares as such from any of the Underwriters merely by
reason of such purchase.

 

Section 17.            Partial Unenforceability.  The invalidity or
unenforceability of any Section, paragraph or provision of this Agreement shall
not affect the validity or enforceability of any other Section, paragraph or
provision hereof.  If any Section, paragraph or provision of this Agreement is
for any reason determined to be invalid or unenforceable, there shall be deemed
to be made such minor changes (and only such minor changes) as are necessary to
make it valid and enforceable.

 

Section 18.            Governing Law Provisions.  This Agreement shall be
governed by and construed in accordance with the internal laws of the State of
New York applicable to agreements made and to be performed in such state.  Any
legal suit, action or proceeding arising

 

36

--------------------------------------------------------------------------------


 

out of or based upon this Agreement or the transactions contemplated hereby may
be instituted in the federal courts of the United States of America located in
the Borough of Manhattan in the City of New York or the courts of the State of
New York in each case located in the Borough of Manhattan in the City of New
York (collectively, the “Specified Courts”), and each party irrevocably submits
to the exclusive jurisdiction (except for proceedings instituted in regard to
the enforcement of a judgment of any such court, as to which such jurisdiction
is non-exclusive) of such courts in any such suit, action or proceeding. 
Service of any process, summons, notice or document by mail to such party’s
address set forth above shall be effective service of process for any suit,
action or other proceeding brought in any such court.  The parties irrevocably
and unconditionally waive any objection to the laying of venue of any suit,
action or other proceeding in the Specified Courts and irrevocably and
unconditionally waive and agree not to plead or claim in any such court that any
such suit, action or other proceeding brought in any such court has been brought
in an inconvenient forum.

 

Section 19.            General Provisions.  This Agreement constitutes the
entire agreement of the parties to this Agreement and supersedes all prior
written or oral and all contemporaneous oral agreements, understandings and
negotiations with respect to the subject matter hereof.  This Agreement may be
executed in two or more counterparts, each one of which shall be an original,
with the same effect as if the signatures thereto and hereto were upon the same
instrument.  This Agreement may not be amended or modified unless in writing by
all of the parties hereto, and no condition herein (express or implied) may be
waived unless waived in writing by each party whom the condition is meant to
benefit.  The Table of Contents and the Section headings herein are for the
convenience of the parties only and shall not affect the construction or
interpretation of this Agreement.

 

Each of the parties hereto acknowledges that it is a sophisticated business
person who was adequately represented by counsel during negotiations regarding
the provisions hereof, including, without limitation, the indemnification
provisions of Section 9 and the contribution provisions of Section 10, and is
fully informed regarding said provisions.  Each of the parties hereto further
acknowledges that the provisions of Sections 9 and 10 hereto fairly allocate the
risks in light of the ability of the parties to investigate the Company, its
affairs and its business in order to assure that adequate disclosure has been
made in the Registration Statement, the Time of Sale Prospectus, each Issuer
Free Writing Prospectus and the Prospectus (and any amendments and supplements
thereto), as required by the Securities Act and the Exchange Act.

 

37

--------------------------------------------------------------------------------


 

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.

 

 

Very truly yours,

 

 

 

 

 

 

 

By:

/s/ John P. Gandolfo

 

 

 

Name: /s/ John P. Gandolfo

 

 

Title: Chief Financial Officer

 

The foregoing Underwriting Agreement is hereby confirmed and accepted by the
Representatives in New York, New York as of the date first above written.

 

JEFFERIES & COMPANY, INC.

LAZARD CAPITAL MARKETS LLC

WILLIAM BLAIR & COMPANY, L.L.C.

Acting as Representatives of the

several Underwriters named in

the attached Schedule A.

 

By

JEFFERIES & COMPANY, INC.

 

 

 

 

By:

/s/ Michael A. Bauer

 

 

Name: Michael A. Bauer

 

Title: Managing Director

 

 

By:

LAZARD CAPITAL MARKETS LLC

 

 

By:

/s/ David G. McMillan, Jr.

 

 

Name: David G. McMillan, Jr.

 

Title:   Managing Director

 

 

By

WILLIAM BLAIR & COMPANY, L.L.C.

 

By:

/s/ Brent Smith

 

 

Name: Brent Smith

 

Title: Principal

 

38

--------------------------------------------------------------------------------